Exhibit 10.9

 

SUBSCRIPTION AGREEMENT

 

This Subscription Agreement (this “Agreement”) has been entered into by and
between the purchaser set forth on the Omnibus Signature Page hereof (the
“Purchaser”) and Malo Holdings Corporation (to be renamed “Augmedix, Inc.” upon
consummation of the Merger (as defined below)), a Delaware corporation (the
“Company”) in connection with the private placement offering (the “Offering”) by
the Company.

 

R E C I T A L S

 

A. The Company is offering a minimum of 6,666,667 shares of the Company’s common
stock, par value $0.0001 per share (“Common Stock”), at a purchase price of
$3.00 per share (the “Per Share Purchase Price”), for an aggregate purchase
price of approximately $20,000,000 (the “Minimum Offering Amount”), and a
maximum of 10,000,000 shares of Common Stock at the Per Share Purchase Price for
an aggregate purchase price of approximately $30,000,000 (the “Maximum Offering
Amount”). The Company may also sell an additional 1,666,667 shares of Common
Stock at the Per Share Purchase Price for an aggregate Purchase Price of
approximately $5,000,000 to cover over-subscriptions (the “Over-Subscription
Option”), in the event the Offering is oversubscribed.

 

B. The Initial Closing (as defined below) of no less than the Minimum Offering
Amount, including the Minimum Insider Investment (as defined below) is
contingent upon, and shall be consummated simultaneously with, the closing of a
merger in accordance with the terms of that certain Agreement and Plan of
Merger, dated as of the date hereof (the “Merger Agreement”), by and among the
Company, Augmedix Acquisition Co., a Delaware corporation (“Merger-Sub”) and
wholly owned Subsidiary of the Company, and Augmedix, Inc., a Delaware
corporation (to be renamed “Augmedix Operating Corporation” upon consummation of
the Merger (“Augmedix”), pursuant to which Merger-Sub will merge with and into
Augmedix, with Augmedix surviving the merger as a wholly owned Subsidiary of the
Company (the “Merger”), and pursuant to which all of the outstanding stock of
Augmedix will be cancelled in exchange for shares of the Company’s Common Stock,
and all outstanding Augmedix options, stock appreciation rights and warrants
will be assumed by the Company, at the same ratio at which outstanding stock of
Augmedix are exchanged, with appropriate adjustments to the per share exercise
price thereof, and otherwise on their original terms and conditions. The total
number of shares of the Company’s Common Stock that will be issued to pre-Merger
stockholders of Augmedix or reserved for issuance upon exercise of pre-Merger
options, stock appreciation rights and warrants of Augmedix is expected to be
22,937,294 shares. In addition, as of the Closing, the Company will have an
Equity Incentive Plan (the “EIP”) reserving 437,653 shares of Common Stock,
covering pre-Merger Augmedix options to be assumed by, or exchanged for options
of, the Company, as well as for the future issuance, at the discretion of the
Board of Directors, of options and other incentive awards to officers, key
employees, consultants and directors of the Company and its Subsidiaries. The
number of shares initially reserved for issuance under the EIP will be increased
annually on the first day of each year beginning in 2021, at the discretion of
the Board, in an amount up to five percent (5%) of the shares of stock
outstanding (on an as-converted basis) on the last day of the immediately
preceding year. Holders of Common Stock of the Company prior to the Merger will
retain in the aggregate 2,166,667 shares of Common Stock after the Merger. On or
before the consummation of the Merger, the Company will change its name to
“Augmedix, Inc.,” and Augmedix will change its name to a name to be determined.

 

1

 

 

C. The Shares (as defined below) subscribed for pursuant to this Agreement have
not been registered under the Securities Act of 1933, as amended, and the rules
and regulations promulgated thereunder (the “Securities Act”) or any state or
foreign securities Law. The Offering is being made on a reasonable best efforts
basis to “accredited investors,” as defined in Regulation D under the Securities
Act, in reliance upon the exemption from securities registration afforded by
Section 4(a)(2) of the Securities Act and Rule 506 of Regulation D. For purposes
of this Agreement, “Law” or “Laws” means any federal, state, local or foreign or
provincial statute, law (including, for the avoidance of doubt, any statutory,
common, or civil law), ordinance, rule, regulation, order, injunction, decree or
agency requirement having the force of law or any undertaking to or agreement
with any Governmental Authority (as defined below).

 

D. The parties intend to treat the Merger, together with the Initial Closing and
the Subsequent Closing, if relevant, as part of a transaction that is described
in Section 351(a) of the Internal Revenue Code of 1986, as amended (the “Code”)
to the extent property is exchanged for stock as described therein.

 

AGREEMENT

 

The Company and the Purchaser hereby agree as follows:

 

1.Subscription.

 

(a)Purchase and Sale of the Shares.

 

(i) Subject to the terms and conditions of this Agreement, the Purchaser agrees
to purchase, and the Company agrees to sell and issue to the Purchaser, that
number of Shares set forth on the Purchaser’s Omnibus Signature Page attached
hereto at the Per Share Purchase Price, for a total aggregate purchase price for
the Shares as set forth on such Omnibus Signature Page (the “Purchase Price”).
The minimum subscription amount for each purchaser in the Offering is $24,999
(or 8,333 Shares). The Company may accept subscriptions for less than $24,999
from any purchaser in the Offering in its sole discretion. Current officers,
directors, stockholders of Augmedix and their respective friends and family
(“Insider Investors”) will purchase a minimum aggregate amount of $10,000,000 of
Shares in the Offering (the “Minimum Insider Investment”). For the purposes of
this Agreement, “Shares” means the shares of Common Stock issued and sold to the
Purchaser hereunder in the Offering at the Initial Closing (as defined below)
and at any Subsequent Closing (as defined below).

 

(ii) In connection with the Offering, the Company has entered or will enter into
other subscription agreements in the same form and containing the same terms and
conditions as this Agreement for shares of Common Stock (“Other Shares”) (each,
an “Other Subscription Agreement”) with purchasers in the Offering other than
the Purchaser (collectively, “Other Purchasers”).

 



2

 

 

(b)Subscription Procedure; Closing.

 

(i) Initial Closing. Subject to the terms and conditions of this Agreement, the
initial closing of the Offering shall take place upon the satisfaction (or
waiver as provided herein) of the conditions set forth in Section 5 and Section
6 of this Agreement (other than those conditions that by their nature will be
satisfied at the Closing, but subject to the satisfaction (or waiver as provided
herein) of such conditions) or at such other time and place as is mutually
agreed to by the Company and the Placement Agents (as defined below) contingent
upon and simultaneously with the closing of the Merger (the “Initial Closing”
and the date that the Initial Closing occurs, the “Initial Closing Date”). The
Company shall provide written notice to the Purchaser of the date of the Initial
Closing at least three (3) Business Days prior to the Initial Closing. For the
purposes of this Agreement, “Business Day” means a day, other than a Saturday or
Sunday, on which banks in New York City are open for the general transaction of
business.

 

(ii) Subsequent Closings. If the Maximum Offering Amount is not sold at the
Initial Closing, at any time prior to October 30, 2020, or at such later date as
the Company and Placement Agents may mutually agree, without notice to or
consent from the Purchaser or any Other Purchaser, subject to the satisfaction
(or waiver as provided herein) of the conditions set forth in Section 5 and
Section 6 of this Agreement (other than those conditions that by their nature
will be satisfied at the Closing, but subject to the satisfaction (or waiver as
provided herein) of such conditions) (each a “Subsequent Closing” and
collectively the “Subsequent Closings” and the date that a Subsequent Closing
occurs, a “Subsequent Closing Date”), the Company may sell additional shares of
Common Stock up to the Maximum Offering Amount, and if there are
over-subscriptions, additional shares of Common Stock may be sold at the Per
Share Purchase Price in connection with the Over-Subscription Option
(collectively, the “Subsequent Closing Shares”) to such persons as may be
approved by the Company and who are reasonably acceptable to the Placement
Agents, including the Purchaser. Any Subsequent Closing Shares issued and sold
to the Purchaser pursuant to this Section 1(b)(ii) shall be deemed to be
“Shares” for all purposes under this Agreement. To the extent that any Shares
are to be issued and sold to the Purchaser at a Subsequent Closing, the Company
shall provide written notice to the Purchaser of the date of any Subsequent
Closing at least three (3) Business Days prior to such Subsequent Closing.

 

The Initial Closing and the Subsequent Closings, if any, shall be known
collectively herein as the “Closings” or individually as a “Closing.” The
Initial Closing Date and the Subsequent Closing Dates are each referred to
herein as a “Closing Date”. Closings may take place remotely via the exchange by
electronic transmission of documents and signatures

 

(iii) Subscription Procedure. To complete a subscription for the Shares, the
Purchaser must fully comply with the subscription procedure provided in
subparagraphs (A) through (D) of this paragraph (iii) on or before the
applicable Closing Date:

 

(A) Subscription Documents. At or before the applicable Closing, the Purchaser
shall review, complete and execute the Omnibus Signature Page to this Agreement
and the Registration Rights Agreement substantially in the form of Exhibit A
hereto (the “Registration Rights Agreement”), the Selling Securityholder
Questionnaire (as defined in the Registration Rights Agreement), the Investor
Profile, Anti-Money Laundering Form and Accredited Investor Certification,
attached hereto following the Omnibus Signature Page (collectively, the
“Subscription Documents”), and deliver the Subscription Documents to the party
indicated thereon at the address set forth under the caption “How to subscribe
for Shares in the private offering of Malo Holdings Corporation” below. Executed
documents may be delivered to such party by facsimile or .pdf sent by electronic
mail (e-mail).

 



3

 

 

(B) Purchase Price. At or before the applicable Closing, the Purchaser shall
deliver to Delaware Trust Company, in its capacity as escrow agent (the “Escrow
Agent”), under an escrow agreement among the Company, Augmedix, the Placement
Agents (as defined below) and the Escrow Agent (the “Escrow Agreement”) the full
Purchase Price (less the amount of any Transaction Expenses, if applicable) set
forth on the Purchaser’s Omnibus Signature Page attached hereto, by certified or
other bank check or by wire transfer of immediately available funds, pursuant to
the instructions set forth under the caption “How to subscribe for Shares in the
private offering of Malo Holdings Corporation” below. Such funds will be held
for the Purchaser’s benefit in the escrow account established for the Offering
(the “Escrow Account”), without interest or offset.

 

(C) Termination. This Agreement shall terminate automatically and be of no
further force and effect, and any amounts deposited into the Escrow Account by
or on behalf of the Purchaser shall be returned to the Purchaser or its designee
promptly, without interest or offset, if (i) the Purchaser and the Company agree
in writing to terminate this Agreement prior to the applicable Closing, (ii) the
subscription has been revoked in full by the Purchaser in accordance with
Section 8, (iii) in the Purchaser’s sole and absolute discretion, upon written
notice to the Company, if any representation or warranty of the Company set
forth in Section 3 hereof shall be or shall have become inaccurate or the
Company shall have breached or failed to perform any of its covenants or other
agreements set forth in this Agreement, which inaccuracy, breach or failure to
perform would give rise to the failure to satisfy any of the conditions set
forth in Section 6(a) or Section 6(b) of this Agreement and which inaccuracy,
breach or failure to perform cannot be cured by the Company or, if capable of
being cured, is not cured within two (2) Business Days of the Purchaser’s notice
to the Company thereof; or (iv) the Merger Agreement is terminated pursuant to
its terms. The Company shall promptly (and in any event within one (1) Business
Day) provide the Purchaser with written notice of the termination of the Merger
Agreement.

 

(D) Company Discretion. The Purchaser understands and agrees that, prior to the
execution and delivery of this Agreement by the Company, the Company in its sole
discretion reserves the right to accept or reject this subscription for Shares,
in whole or in part. The Company and the Purchaser shall have no obligation
hereunder until the Company shall execute and deliver to the Purchaser an
executed copy of this Agreement.

 

2. Placement Agents. Stifel, Nicolaus & Company, Incorporated, B. Riley
Securities, Inc. and GP Nurmenkari Inc. (the “Placement Agents”), each a
U.S.-registered broker-dealer, have been engaged by the Company as placement
agents, on a reasonable best efforts basis, for the Offering. The Placement
Agents, collectively, will be paid at each Closing from the Offering proceeds a
total cash commission of eight percent (8.0%) of the gross Purchase Price paid
by the Purchaser and the gross aggregate purchase price paid by all Other
Purchasers in the Offering (the “Cash Fee”) and will receive non-transferrable
warrants to purchase a number of shares of Common Stock equal to 8% of the
number of shares of Common Stock sold in the Offering other than to Insider
Investors, with a term of five years and an exercise price of $3.00 per share
(the “Placement Agent Warrants”). The Company will also pay certain expenses of
the Placement Agents in connection with the Offering. Any sub-agent of the
Placement Agent that introduces investors to the Offering will be entitled to
share in the Cash Fee and Placement Agent Warrants attributable to those
investors pursuant to the terms of an executed sub-agent agreement.

 



4

 

 

3. Representations and Warranties of the Company. Except (i) as set forth in the
Disclosure Schedule delivered to the Purchaser concurrently with the execution
of this Agreement (the “Disclosure Schedule”), or (ii) as disclosed in the
substantially complete draft of the Current Report on Form 8-K describing the
Merger, the Offering and the related transactions, including “Form 10
information” (as defined in Rule 144(i)(3) under the Securities Act), to be
filed by the Company with the Securities and Exchange Commission (the “SEC”)
within four (4) Business Days (as defined below) after the closing of the Merger
and the initial Closing of the Offering (the “Super 8-K”) delivered to the
Purchaser in accordance with the terms of this Agreement (the “Draft Super 8-K”)
(but excluding any disclosures (whether contained under the heading “Risk
Factors,” in any “forward-looking statements” disclaimer or in any other
section) to the extent they are cautionary, predictive or forward-looking in
nature), the Company hereby represents and warrants to the Purchaser, as of the
date hereof and as of each applicable Closing Date, the following (provided
that, as used in this Section 3, the term “Subsidiaries” shall be construed to
include Augmedix as of each applicable Closing Date):

 

(a) Organization and Qualification. The Company and each of its Subsidiaries is
a corporation or limited liability company, as the case may be, duly organized,
validly existing and in good standing under the Laws of the jurisdiction of its
incorporation or formation, and has the requisite corporate or limited liability
company power to own, lease and operate its properties and to carry on its
business as currently conducted and as described in the Super 8-K. The Company
and each of its Subsidiaries is duly qualified as a foreign corporation or
limited liability company, as the case may be, to do business and is in good
standing in every jurisdiction in which the nature of the business as currently
conducted and as described in the Super 8-K makes such qualification necessary,
except to the extent that the failure to be so qualified or be in good standing
would not have a Material Adverse Effect. For purposes of this Agreement,
“Material Adverse Effect” means any event, circumstance, development, condition,
occurrence, state of facts, change or effect that, individually or in the
aggregate with any other event, circumstance, development, condition,
occurrence, state of facts, change or effect, has or would reasonably be
expected to (x) prevent or materially delay or materially impair the ability of
the Company or its Subsidiaries to carry out its obligations under this
Agreement or (y) have any material adverse effect on the business, properties,
assets, liabilities, operations or condition (financial or otherwise), results
of operations or future prospects of the Company and its Subsidiaries, taken as
a whole; provided, however, that for purposes of clause (y), none of the
following shall be deemed in themselves, either alone or in combination, to
constitute, and none of the following shall be taken into account in determining
whether there has been or would reasonably be expected to have a “Material
Adverse Effect”: (i) general financial, credit, capital market or regulatory
conditions or any changes therein (provided, however, that such effects do not
affect the Company and its Subsidiaries taken as a whole disproportionately as
compared to the Company’s competitors), (ii) any effects alone or in combination
that arise out of, or result from, directly or indirectly from the announcement,
pendency, execution or performance of this Agreement, the transactions
contemplated hereby or any action contemplated by this Agreement, (iii) acts of
God, war (whether or not declared), disease, including the COVID 19 pandemic,
the commencement, continuation or escalation of a war, acts of armed hostility,
sabotage or terrorism or other international or national calamity or any
material worsening of such conditions (provided, however, that such changes do
not affect the Company or its Subsidiaries disproportionately as compared to the
Company’s competitors), (iv) any matter disclosed in the Disclosure Schedule or
the draft of the Super 8-K (excluding any disclosures (whether contained under
the heading “Risk Factors,” in any “forward looking statements” disclaimer or in
any other section) to the extent they are cautionary, predictive or
forward-looking in nature); (v) any failure by the Company or its Subsidiaries
to meet any projections, budgets or estimates of revenue or earnings (it being
understood that the facts giving rise to such failure may be taken into account
in determining whether there has been a Material Adverse Effect (except to the
extent such facts are otherwise excluded from being taken into account by this
proviso)), (vi) changes affecting the industry generally in which the Company or
its Subsidiaries operates (provided, however, that such changes do not affect
the Company or its Subsidiaries disproportionately as compared to the Company’s
competitors), or (vii) changes in Law or GAAP (provided, however, that such
changes do not affect the Company or its Subsidiaries disproportionately as
compared to the Company’s competitors). For purposes of this Agreement,
“Subsidiary” means, with respect to the Company, any corporation, partnership,
limited liability company, joint venture or other legal entity of any kind of
which (i) 50% or more of the capital stock or other equity interests or voting
power are, directly or indirectly, controlled, owned or held by, or (ii) that
is, at the time any determination is made, controlled (whether by voting power,
Contract (as defined below) or otherwise) by, in each case, the Company (either
alone or through or together with one or more of its other Subsidiaries);
provided, that for all purposes of the representations and warranties of the
Company set forth in this Agreement, whether made as of the date hereof or as of
the applicable Closing Date, Augmedix and its Subsidiaries shall be deemed to be
Subsidiaries of the Company regardless of whether the Merger has been
consummated.

 



5

 

 

(b) Authorization, Enforcement, Compliance with Other Instruments. (i) The
Company and each of its Subsidiaries party thereto has the requisite corporate
or limited liability company power and authority to enter into and perform its
obligations under this Agreement, the Registration Rights Agreement, the Escrow
Agreement and the Merger Agreement (collectively with all other documents,
certificates or instruments executed and delivered in connection with the
transactions contemplated hereby or thereby, the “Transaction Documents”) and to
consummate the transactions contemplated thereby, including to issue the Shares,
in accordance with the terms hereof and thereof; (ii) the execution and delivery
by the Company and each of its Subsidiaries party thereto of each of the
Transaction Documents and the consummation by it of the transactions
contemplated hereby and thereby, including, without limitation, the issuance of
the Shares, have been, or will be at the time of execution of such Transaction
Document, duly authorized by the Board of Directors or other applicable
governing body of the Company or such Subsidiary, and no further action,
proceeding, consent, waiver or authorization is, or will be at the time of
execution of each such Transaction Document, required by or from the Company or
any such Subsidiary, its respective Board of Directors or other governing body
or its respective stockholders or equity holders; (iii) this Agreement has been,
and at the Closing each of the other Transaction Documents will be when
delivered at the Closing, duly executed and delivered by the Company and each of
its Subsidiaries party thereto; and (iv) this Agreement and the other
Transaction Documents, when delivered at the Closing or at the closing of the
Merger, as applicable, will constitute the valid and binding obligations of the
Company and its Subsidiaries party thereto enforceable against the Company and
its Subsidiaries party thereto in accordance with their terms, except as such
enforceability may be limited by general principles of equity or applicable
bankruptcy, insolvency, reorganization, moratorium, liquidation or similar laws
relating to, or affecting generally, the enforcement of creditors’ rights and
remedies and, with respect to any rights to indemnity or contribution contained
in the Transaction Documents, as such rights may be limited by state or federal
laws or public policy underlying such laws.

 

(c) Capitalization. As of the date hereof and without giving effect to the
Merger, the authorized capital stock of the Company consists of 50,000,000
shares of Common Stock and 5,000,000 shares of preferred stock, par value
$0.0001 per share (the “Preferred Stock”) and there are 5,000,000 shares of
Common Stock outstanding and no shares of Preferred Stock outstanding.
Immediately following the effective time of the Merger, but immediately before
the Initial Closing, the authorized capital stock of the Company will consist of
300,000,000 shares of Common Stock and 10,000,000 shares of Preferred Stock, and
the Company is expected to have 17,739,264 shares of Common Stock issued and
outstanding and no shares of Preferred Stock issued and outstanding. All of the
outstanding shares of Common Stock and of the capital stock of each of the
Company’s Subsidiaries have been duly authorized, validly issued and are fully
paid and non-assessable and free of preemptive or similar rights and other
Liens. All of the issued and outstanding capital stock of each Subsidiary of the
Company are owned, directly or indirectly, by the Company, free and clear of any
Liens. Immediately after giving effect to the Merger and the Closing of the
Minimum Offering Amount or the Maximum Offering Amount (in each case, assuming
no sales pursuant to the Over-Subscription Option), the pro forma outstanding
capitalization of the Company will be as set forth under “Pro Forma
Capitalization” in Schedule 3c. Immediately after giving effect to the Merger
and the Closing: (i) no shares of capital stock of the Company or any of its
Subsidiaries will be subject to preemptive rights or any other similar rights or
any Liens suffered or permitted by the Company; (ii) except as set forth on
Schedule 3c(ii), there will be no outstanding options, warrants, scrip, rights
to subscribe to, calls or commitments of any character whatsoever relating to,
or securities or rights convertible, exercisable or exchangeable into, any
shares of capital stock of the Company or any of its Subsidiaries, or any
Contracts by which the Company or any of its Subsidiaries is or may become bound
or pursuant to which the Company or any of its Subsidiaries is otherwise
obligated to issue additional shares of capital stock of the Company or any of
its Subsidiaries; (iii) there will be no outstanding debt securities of the
Company or any of its Subsidiaries other than indebtedness as set forth in
Schedule 3c(iii); (iv) other than pursuant to the Registration Rights Agreement
or as set forth in Schedule 3c(iv), there will be no agreements or arrangements
under which the Company or any of its Subsidiaries is obligated to register the
sale of any of their securities under the Securities Act; (v) there will be no
outstanding registration statements of the Company or any of its Subsidiaries,
other than pursuant to the Registration Rights Agreement; (vi) except as set
forth in Schedule 3c(vi), there will be no securities or instruments of the
Company or any of its Subsidiaries containing anti-dilution or similar
provisions, including the right to adjust the exercise, exchange or reset price
under such securities, that will be triggered by the issuance of the Shares as
described in this Agreement; (vii) no co-sale right, right of first refusal or
other similar right will exist with respect to the Shares or the issuance and
sale thereof and (viii) no shares of Common Stock shall be reserved for
issuance, other than 437,653 shares of Common Stock reserved for issuance under
the EIP. The Company has made available to the Purchaser true and correct copies
of the Company’s Certificate of Incorporation, as in effect as of the Initial
Closing, and the Company’s Bylaws, as in effect as of the Initial Closing, and
the terms of all securities exercisable for Common Stock and the material rights
of the holders thereof in respect thereto other than stock options issued to
officers, directors, employees and consultants. Except for the interests in the
Company’s Subsidiaries, neither the Company nor any of its Subsidiaries owns any
equity interest or other interest of any nature in, or any interest convertible,
exchangeable, or exercisable for, equity interests or other interests of any
nature in any other person.

 



6

 

 

(d) Issuance of Shares. The Shares that are being issued to the Purchaser
hereunder, when issued, sold and delivered in accordance with the terms and upon
payment the consideration set forth in this Agreement, will be duly and validly
issued, fully paid and non-assessable, and free of preemptive or similar rights,
Taxes and other Liens with respect to the issuance thereof, and restrictions on
transfer other than restrictions on transfer under the Transaction Documents,
applicable state and federal securities Laws and Liens created by or imposed by
the Purchaser. Assuming the accuracy of each of the representations and
warranties of the Purchaser herein, the offer, issuance and sale by the Company
of the Shares is exempt from registration under the Securities Act.

 

(e) No Conflicts. The execution, delivery and performance of each of the
Transaction Documents by the Company, and the consummation by the Company of the
transactions contemplated hereby and thereby, including issuance and sale of the
Shares in accordance with this Agreement, have not and will not (i) result in a
violation of the Certificate of Incorporation or the Bylaws (or equivalent
constitutive document) of the Company or any of its Subsidiaries; (ii) violate
or conflict with, or result in a breach of any provision of, or constitute a
default (or an event which with notice or lapse of time or both would become a
default) under, or give to others any rights of termination, amendment,
acceleration or cancellation of, any Contract to which the Company or any
Subsidiary is a party, except for those which would not reasonably be expected
to be material to the business of the Company and its Subsidiaries, taken as a
whole, or (iii) result in a violation of any Law applicable to the Company or
any Subsidiary or by which any property or asset of the Company or any
Subsidiary is bound or affected, except for those which would not reasonably be
expected to be material to the business of the Company and its Subsidiaries,
taken as a whole. Neither the Company nor any Subsidiary is in violation of or
in default under, any provision of its Certificate of Incorporation or Bylaws or
any other constitutive documents. Neither the Company nor any Subsidiary is in
violation of any term of or in default under any Contract, judgment, decree or
order or any Law applicable to the Company or any Subsidiary, which violation or
breach has been or would reasonably be expected to be material to the business
of the Company and its Subsidiaries, taken as a whole. Except as specifically
contemplated by this Agreement and as required under the Securities Act and any
applicable state securities Laws, neither the Company nor any of its
Subsidiaries is required to obtain any Authorization of, or provide any notice
to or make any filing or registration with, any Governmental Authority in order
for it to execute, deliver or perform any of its obligations under or
contemplated by this Agreement or the other Transaction Documents in accordance
with the terms hereof or thereof, other than (i) the filings required pursuant
to Section 9(j), (ii) the filing of the registration statement contemplated by
the Registration Rights Agreement and (iii) the filing of a Notice of Exempt
Offering of Securities on Form D with the SEC under Regulation D. Except as set
forth on Schedule 3e, neither the execution and delivery by the Company of the
Transaction Documents, nor the consummation by the Company of the transactions
contemplated hereby or thereby, will require any notice, consent or waiver under
any Contract to which the Company or any Subsidiary is a party or by which the
Company or any Subsidiary is bound or to which any of their assets or businesses
is subject, except for any notice, consent or waiver the absence of which would
not reasonably be expected, individually or in the aggregate, to be material to
the business of the Company and its Subsidiaries, taken as a whole. All notices,
consents, authorizations, orders, filings and registrations which the Company or
any of its Subsidiaries is required to deliver or obtain pursuant to the
preceding two sentences have been or will be delivered or obtained or effected,
and shall remain in full force and effect, on or prior to the Closing.

 



7

 

 

(f) Absence of Litigation. Except as set forth on Schedule 3f, there is no, and
since the date that is two (2) years prior to the date hereof (the “Lookback
Date”) there has not been any, action, suit, claim, inquiry, notice of
violation, arbitration, petition, charge, citation, summons, subpoena,
proceeding (including any partial proceeding such as a deposition) or
investigation of any nature, civil, criminal, administrative, regulatory or
otherwise, whether at law or in equity, before or by any Governmental Authority
(an “Action”) pending or threatened in writing or, to the knowledge of the
Company, threatened orally, against or affecting the Company or any of its
Subsidiaries or any of their respective officers or directors or any of their
respective assets or businesses, which has or would be reasonably likely to (i)
adversely affect the validity or enforceability of, or the authority or ability
of the Company to perform its obligations under, this Agreement or any of the
other Transaction Documents or (ii) be material to the business of the Company
and its Subsidiaries, taken as a whole. For the purpose of this Agreement, the
knowledge of the Company means the knowledge of the officers of the Company (for
the avoidance of doubt, after giving effect to the Merger) and Augmedix, in each
case, both actual or knowledge that they would have had upon reasonable inquiry
of the personnel of the Company or Augmedix, as applicable responsible for the
applicable subject matter. Neither the Company nor any of its Subsidiaries is,
and since the Lookback Date has not been, subject to any judgment, decree, or
order which has been, or would reasonably be expected to be material to the
business of the Company and its Subsidiaries, taken as a whole.

 

(g) Acknowledgment Regarding Purchaser’s Purchase of the Shares. The Company
acknowledges and agrees that the Purchaser is acting solely in the capacity of
an arm’s length purchaser with respect to the Transaction Documents and the
transactions contemplated hereby and thereby. The Company further acknowledges
that the Purchaser are not acting as a financial advisor or fiduciary of the
Company (or in any similar capacity) with respect to the Transaction Documents
and the transactions contemplated thereby and any advice given by the Purchaser
or any of its representatives or agents in connection with the Transaction
Documents and the transactions contemplated thereby is merely incidental to the
Purchaser’s purchase of the Shares.

 

(h) No General Solicitation. Neither the Company, nor any of its Affiliates (as
defined below), nor, to the knowledge of the Company, any person acting on its
or their behalf, has engaged in any form of general solicitation or general
advertising (within the meaning of Regulation D) in connection with the offer or
sale of the Shares. “Affiliate” means, with respect to any person, any other
person that, directly or indirectly through one or more intermediaries,
controls, is controlled by or is under common control with such person, as such
terms are used in and construed under Rule 144 under the Securities Act (“Rule
144”). With respect to the Purchaser, any investment fund or managed account
that is managed on a discretionary basis by the same investment manager as the
Purchaser will be deemed to be an Affiliate of the Purchaser.

 

(i) No Integrated Offering. Neither the Company, nor any of its Affiliates, nor
to the knowledge of the Company, any person acting on its or their behalf has,
directly or indirectly, made any offers or sales of any security or solicited
any offers to buy any security, under circumstances that would eliminate the
availability of the exemption from registration under Regulation D or afforded
by Section 4(a)(2) of the Securities Act in connection with the Offering of the
Shares contemplated hereby or cause this Offering of the Shares to be integrated
with prior offerings by the Company for purposes of the Securities Act.

 

(j) Employee Relations. Since the Lookback Date, there has been no actual or
threatened in writing, or to the knowledge of the Company, threatened orally,
labor dispute, work stoppage, request for representation, union organizing
activity, or unfair labor practice charges involving the employees of the
Company or any of its Subsidiaries. Neither Company nor any Subsidiary is party
to any collective bargaining agreement. The Company’s and/or its Subsidiaries’
employees are not members of any union, and the Company believes that its and
its Subsidiaries’ relationship with their respective employees is good.

 



8

 

 

(k) Intellectual Property Rights. Except as set forth on Schedule 3k, the
Company and each of its Subsidiaries exclusively owns, possesses, or has valid
and enforceable rights to use, license, and exploit all Intellectual Property
used in, necessary or advisable for the conduct of the Company’s and its
Subsidiaries’ business as currently conducted and as described in the Super 8-K,
except for a failure to own, possess or have such rights that would not
reasonably be expected to result in a Material Adverse Effect. There are no
unreleased liens or security interests which have been filed, or which the
Company has received notice of, against any of the Intellectual Property owned
by the Company. All Intellectual Property owned by the Company or its
Subsidiaries, and all Contracts pursuant to which the Company or its
Subsidiaries license Intellectual Property, are valid and enforceable, and the
Company and its Subsidiaries are in full compliance with all such Contracts
except as would not reasonably be expected to result in a Material Adverse
Effect. Furthermore, except as has not been and would not reasonably be expected
to result in a Material Adverse Effect, since the Lookback Date: (A) to the
Company’s knowledge, there has been no infringement, misappropriation or
violation by third parties of any such Intellectual Property of the Company or
its Subsidiaries; (B) there has been no Action pending or threatened in writing
(or to the Company’s knowledge, threatened orally) by others challenging the
Company’s or any of its Subsidiaries’ ownership of or any rights in or to any
such Intellectual Property; (C) the Intellectual Property owned by the Company
and its Subsidiaries and, to the Company’s knowledge, the Intellectual Property
licensed to the Company and its Subsidiaries, has not been adjudged invalid or
unenforceable, in whole or in part, and there has been no Action pending or
threatened in writing (or to the Company’s knowledge, threatened orally) by
others challenging the validity, enforceability or scope of any such
Intellectual Property; (D) there has been no Action pending or threatened in
writing (or to the Company’s knowledge, threatened orally) by others that the
Company or any of its Subsidiaries infringes, misappropriates or otherwise
violates any Intellectual Property or other proprietary rights of others, and
neither the Company nor any of its Subsidiaries has received any written notice
of such Action; and (E) to the Company’s knowledge, no employee of the Company
or any of its Subsidiaries has violated any term of any employment Contract,
patent disclosure agreement, invention assignment agreement, non-competition
agreement, non-solicitation agreement, nondisclosure agreement or any
restrictive covenant to or with a former employer where the basis of such
violation relates to such employee’s employment with the Company or any of its
Subsidiaries or actions undertaken by the employee while employed with the
Company or any of its Subsidiaries. The Company and its Subsidiaries have
complied in all material respects with 37 C.F.R. Section 1.56. The consummation
of the transactions contemplated hereby or by the other Transaction Documents
will not result in the loss or impairment of or payment of any additional
amounts with respect to, nor require the consent of any other person in respect
of, the Company or any of its Subsidiaries’ right to own, use or hold for use
any Intellectual Property as owned, used or held for use in the conduct of the
Company’s and its Subsidiaries’ business as currently conducted and as described
in the Super 8-K, except as would not reasonably be expected to be material to
the business of the Company and its Subsidiaries, taken as a whole. The rights
of the Company and each of its Subsidiaries in their Intellectual Property are
valid, subsisting and enforceable, except as would not reasonably be expected to
be material to the business of the Company and its Subsidiaries, taken as a
whole. The Company and each of its Subsidiaries has taken reasonable steps to
maintain their Intellectual Property and to protect and preserve the
confidentiality of all of their Trade Secrets. To the Company’s knowledge, there
has not been any disclosure or access to any Trade Secrets of the Company and
each of its Subsidiaries by any unauthorized person. The Company and each of its
Subsidiaries have taken and continue to take commercially reasonable measures,
at least consistent with prevailing industry practice, to ensure that all
personal information in their possession, custody or control is protected
against loss and against unauthorized, access, use, modification, disclosure or
other misuse. “Intellectual Property” shall mean any and all rights title and
interest in, arising out of, or associated with any intellectual or intangible
property, whether protected, created or arising in any jurisdiction throughout
the world, including the following: (a) issued patents and patent applications
(whether provisional or non-provisional), including divisionals, continuations,
continuations-in-part, substitutions, reissues, reexaminations, extensions, or
restorations of any of the foregoing, and other Governmental Authority issued
indicia of invention ownership (including certificates of invention, petty
patents, and patent utility models) (“Patents”); (b) trademarks, service marks,
brands, certification marks, logos, trade dress, slogans, trade names, and other
similar indicia of source or origin, together with the goodwill connected with
the use of and symbolized by, and all registrations, applications for
registration, and renewals of, any of the foregoing (“Trademarks”); (c)
copyrights and works of authorship, whether or not copyrightable, and all
registrations, applications for registration, and renewals of any of the
foregoing (“Copyrights”); (d) internet domain names and social media account or
user names (including “handles”), whether or not Trademarks, all associated web
addresses, URLs, websites and web pages, social media sites and pages, and all
content and data thereon or relating thereto, whether or not Copyrights; (e)
mask works, and all registrations, applications for registration, and renewals
thereof; (f) industrial designs, and all Patents, registrations, applications
for registration, and renewals thereof; (g) trade secrets, know-how, inventions
(whether or not patentable), discoveries, improvements, technology, business and
technical information, databases, data compilations and collections, tools,
methods, processes, techniques, and other confidential and proprietary
information and all rights therein (“Trade Secrets”); (h) computer programs,
operating systems, applications, firmware and other code, including all source
code, object code, application programming interfaces, data files, databases,
protocols, specifications, and other documentation thereof; (i) rights of
publicity; and (j) all other intellectual or industrial property and proprietary
rights.

 



9

 

 

(l) Environmental Laws.

 

(i) Except as would not reasonably be expected to be material to the business of
the Company and its Subsidiaries, taken as a whole: (x) the Company and each
Subsidiary is in compliance and has complied with all applicable Environmental
Laws (as defined below); (y) the Company or its applicable Subsidiary is in
possession of all Authorizations required pursuant to Environmental Laws to
conduct their respective businesses as currently conducted and as described in
the Super 8-K and (z) the Company or its applicable Subsidiary is in material
compliance with all terms and conditions of such Authorizations. There is no
Action pending or threatened in writing (or to the Company’s knowledge,
threatened orally) relating to any violation or noncompliance with any
Environmental Law involving the Company or any Subsidiary. For purposes of this
Agreement, “Environmental Law” means any national, state, provincial or local
Law, statute, rule or regulation or the common law relating to the environment
or occupational health and safety, including without limitation any statute,
regulation, administrative decision or order pertaining to (A) treatment,
storage, disposal, generation and transportation of Hazardous Substances; (B)
air, water and noise pollution; (C) groundwater and soil contamination; (D) the
release or threatened release into the environment of industrial, toxic or
hazardous materials or substances, or solid or hazardous waste, including
without limitation emissions, discharges, injections, spills, escapes or dumping
of pollutants, contaminants or chemicals; (E) the protection of wild life,
marine life and wetlands, including without limitation all endangered and
threatened species; (F) storage tanks, vessels, containers, abandoned or
discarded barrels, and other closed receptacles; (G) health and safety of
employees and other persons; and (H) manufacturing, processing, using,
distributing, treating, storing, disposing, transporting or handling of
Hazardous Substances. As used above, the terms “release” and “environment” shall
have the meaning set forth in the Comprehensive Environmental Response,
Compensation and Liability Act of 1980, as amended.

 

(ii) None of the Company or any of its Subsidiaries has any liability or
obligation under any Environmental Law with respect to any release, spill,
emission, leaking, pumping, pouring, emptying, leaching, escaping, dumping,
injection, deposit, discharge or disposing of any Hazardous Substance in, onto
or through the environment, except as would not reasonably be expected to have a
Material Adverse Effect. “Hazardous Substances” means all materials, wastes, or
substances defined by, or regulated under, any Environmental Laws, including as
a hazardous waste, hazardous material, hazardous substance, extremely hazardous
waste, restricted hazardous waste, contaminant, pollutant, toxic waste, or toxic
substance, and specifically including petroleum and petroleum products,
asbestos, radon, lead, toxic mold, radioactive materials, and polychlorinated
biphenyls.

 



10

 

 

(m) Authorizations; Regulatory Compliance. The Company and each of its
Subsidiaries holds, and is operating in compliance with, all authorizations,
licenses, permits, approvals, clearances, registrations, exemptions, consents,
certificates, waivers, filings, qualifications and orders of each applicable
entity or body exercising executive, legislative, judicial, regulatory or
administrative functions of or pertaining to United States federal, state or
local government or foreign, or other governmental, including any department,
commission, board, agency, bureau, official or other regulatory, administrative
or judicial or arbitral authority thereto (each a “Governmental Authority”) and
supplements and amendments thereto (collectively, “Authorizations”) required for
the conduct of its business as currently conducted and as described in the Super
8-K, or that are otherwise material to the business of the Company and its
Subsidiaries, in all applicable jurisdictions, except as would not reasonably be
expected to be material to the business of the Company and its Subsidiaries,
taken as a whole. All Authorizations held by the Company or its Subsidiaries are
valid and in full force and effect. Neither the Company nor any of its
Subsidiaries is in material violation of any terms of any such Authorizations;
and neither the Company nor any of its Subsidiaries has received written notice
from any Governmental Authority of any revocation or modification of any such
Authorization, or written notice (or to the Company’s knowledge, oral notice)
that such revocation or modification is being considered, except to the extent
that any such revocation or modification would not be reasonably expected to be
material to the business of the Company and its Subsidiaries, taken as a whole.
The Company and each of its Subsidiaries is in compliance, and has since the
Lookback Date been in compliance, with all applicable federal, state, local and
foreign Laws, including such Laws applicable to the manufacture, distribution,
import and export of regulated products and component parts, except as would not
reasonably be expected to be material to the business of the Company and its
Subsidiaries, taken as a whole. The Company and each of its Subsidiaries, and to
the Company’s knowledge, each of their respective directors, officers, employees
and agents, is and has been in material compliance with applicable health care
Laws, including, to the extent applicable, without limitation, the federal
Anti-Kickback Statute (42 U.S.C. § 1320a-7b(b)), the Health Insurance
Portability and Accountability Act of 1996 (42 U.S.C. § 1320d et seq.), as
amended by the Health Information Technology for Economic and Clinical Health
Act of 2009 (42 U.S.C. § 17921 et seq.), and the regulations promulgated
pursuant to such Laws, and comparable state Laws and foreign Laws (collectively,
“Health Care Laws”). Neither the Company nor any of its Subsidiaries has
received written notice (or to the Company’s knowledge, oral notice) of any
ongoing claim, action, suit, proceeding, hearing, enforcement, investigation,
arbitration or other action from any Governmental Authority or third party
alleging that any product operation or activity is in material violation of any
Health Care Laws or any Authorizations. The Company and each of its Subsidiaries
has filed, obtained, maintained or submitted all material reports, documents,
forms, notices, applications, records, claims, submissions and supplements or
amendments thereto as required by any Health Care Laws or any Authorizations and
all such reports, documents, forms, notices, applications, records, claims,
submissions and supplements or amendments, to the Company’s knowledge, were
complete, correct and not misleading on the date filed in all material respects
(or were corrected or supplemented by a subsequent submission). Neither the
Company nor any of its Subsidiaries is a party to any corporate integrity
agreement, deferred prosecution agreement, monitoring agreement, consent decree,
settlement order, or similar agreements, or has any reporting obligations
pursuant to any such agreement, plan or correction or other remedial measure
entered into with any Governmental Authority. Neither the Company nor any of its
Subsidiaries has received any Form FDA 483, warning letter, untitled letter or
other correspondence or written notice from any Governmental Authority, alleging
or asserting noncompliance with the Federal Food, Drug, and Cosmetic Act (21
U.S.C. § 301 et seq.) (“FDCA”) or comparable foreign Laws. Neither the Company
nor any of its Subsidiaries has been notified, either orally or in writing, by
any Governmental Authority that a clinical study has been put on hold or may be
put on hold.

 



11

 

 

(n) Title. Neither the Company nor any of its Subsidiaries owns any real
property. Except as set forth on Schedule 3n, each of the Company and its
Subsidiaries has good and marketable title to all of its personal property and
other tangible assets (i) purportedly owned or used by them as reflected in the
SEC Reports, as of their respective dates, or (ii) necessary for the conduct of
their business as currently conducted and as described in the Super 8-K, free
and clear of any legal or equitable, specific or floating, lien (statutory or
otherwise), restriction, mortgage, deed of trust, pledge, lien, security
interest, restrictive covenant, or other adverse right, charge, claim or
encumbrance of any kind or nature whatsoever (collectively, “Liens”), except for
Liens which would not reasonably be expected to have a Material Adverse Effect.
Except as set forth on Schedule 3n, with respect to properties and assets it
leases, each of the Company and its Subsidiaries is in compliance with such
leases and holds a valid leasehold interest free of any Liens, except for such
Liens which would not reasonably be expected to have a Material Adverse Effect.

 

(o) Tax Status. The Company and each Subsidiary has filed (taking into account
any valid extensions) all federal and state income and all other material
returns, declarations, reports, elections, designations, or information returns
or statements made to a governmental authority relating to Taxes, including any
schedules or attachments thereto and any amendments thereof (collectively, “Tax
Returns”) required to be made or filed by it or with respect to it by any
jurisdiction to which it is subject. Such Tax Returns accurately reflect, in all
material respects, the Tax liabilities of the Company and its Subsidiaries
(other than Taxes not yet due and payable). The Company and each Subsidiary has
timely paid all income Taxes and all other material Taxes, shown or determined
to be due on such returns, reports and declarations, except those being
contested in good faith and for which the Company and its Subsidiaries have
adequately reserved and accrued for in accordance with GAAP. The Company has
reserved and accrued on its books provisions in accordance with GAAP amounts
that are reasonably adequate for the payment of all material taxes for periods
subsequent to the periods to which such returns, reports or declarations apply.
There are no unpaid Taxes in any material amount claimed to be due from the
Company or any Subsidiary by the taxing authority of any jurisdiction. There are
no, and since the Lookback Date there have been no, pending or threatened in
writing (or to the Company’s knowledge, threatened orally) Actions by the taxing
authority of any jurisdiction against the Company or any of its Subsidiaries.
Neither the Company nor any of its Subsidiaries is a party to, or otherwise
bound by, any Tax indemnity, Tax sharing or Tax allocation agreement (but not
including any agreement whose primary subject matter is not Taxes) (a “Tax
Agreement”). The Company is not a “United States real property holding
corporation” within the meaning of Section 897(c) of the Code. For purposes of
this Agreement, “Tax” or “Taxes” means (i) any and all U.S. federal, state,
local, or non-U.S. taxes, assessment, levy or other charges, including net or
gross income, gross receipts, net proceeds, estimated, sales, use, ad valorem,
value added, franchise, license, withholding, payroll, employment, excise,
property (including both real and personal), unclaimed property
remittance/escheat, deed, stamp, alternative or add-on minimum, occupation,
severance, unemployment, social security, workers’ compensation, capital,
premium, windfall profit, environmental, custom duties, fees, transfer and
registration taxes, and any governmental charges in the nature of a tax imposed
by a Governmental Authority, (ii) any liability for the payment of any amounts
of any of the foregoing types as a result of being a member of an affiliated,
consolidated, combined or unitary group, or being a party to any agreement or
arrangement whereby liability for payment of such amounts was determined or
taken into account with reference to the liability of any other person and (iii)
any liability for the payment of any amounts as a result of being a party to any
Tax Agreement.

 

(p) Certain Transactions. Except as set forth on Schedule 3p, none of the direct
or indirect equity holders, stockholders, controlling persons, partners,
managers, members, officers, directors, employees, general or limited partners
or assignees (each, a “Related Party”) of the Company or any Subsidiary is
presently, or has since the Lookback Date been, a party to any Contract or
transaction with the Company or any Subsidiary (other than for services as
employees, officers and directors), including any Contract providing for the
furnishing of services to or by, providing for rental of real or personal
property to or from, or otherwise requiring payments to or from any officer,
director or such employee or, to the knowledge of the Company, any corporation,
partnership, trust or other entity in which any officer, director, or any such
employee has a substantial interest or is an officer, director, trustee or
partner. All transactions that would be required to be disclosed by the Company
pursuant to Item 404 of Regulation S-K promulgated under the Securities Act are
disclosed in the SEC Reports (or are disclosed in the Draft Super 8-K and will
be disclosed in the Super 8-K) in accordance with Item 404 of Regulation S-K.

 

(q) Rights of First Refusal. Except as set forth on Schedule 3q, the Company is
not obligated to offer the securities offered hereunder on a right of first
refusal basis or otherwise to any third parties including, but not limited to,
current or former stockholders of the Company, underwriters, brokers, agents or
other third parties.

 



12

 

 

(r) Insurance. The Company and its Subsidiaries have insurance policies of the
type and in amounts customarily carried by organizations conducting businesses
or owning assets similar to those of the Company and its Subsidiaries, and in
any event maintain insurance policies in amounts as required by applicable Law
or any Contract to which the Company or its Subsidiaries is a party or to which
any of its assets or businesses is subject. All such insurance policies are in
full force and effect and binding and enforceable in accordance with their
terms, and all premiums due and payable thereon have been timely paid in full.
Neither the Company nor any of its Subsidiaries is in default with respect to
its obligations under any such insurance policy, nor has there been any failure
to give any notice or present any claim under any such insurance policy in due
and timely fashion except as would not, individually or in the aggregate,
reasonably be expected to be material to the business of the Company and its
Subsidiaries, taken as a whole. There is no material claim pending under any
such policy as to which coverage has been questioned, denied or disputed by the
underwriter of such policy and there has been no notice of cancellation of
nonrenewal of any such insurance policy received by the Company or any of its
Subsidiaries. Since the Lookback Date, no limits on any insurance policy of the
Company or any of its Subsidiaries have been exhausted, materially eroded or
materially reduced.

 

(s) SEC Reports. The Company has timely filed or furnished , as applicable, all
reports, proxy statements, schedules, forms, statements, certifications and
other documents (including exhibits and all other information incorporated by
reference therein) required to be filed or furnished by the Company under the
Securities Exchange Act of 1934, as amended, and the rules and regulations
promulgated thereunder (the “Exchange Act”) (together with the Super 8-K, the
“SEC Reports”) since the Lookback Date (or such shorter period since the Company
was first required by Law or regulation to file such material). The Draft Super
8-K will not materially deviate from the Super 8-K as filed with the SEC. The
Draft Super 8-K complies, the Super 8-K when filed will comply, and the other
SEC Reports at the time they were filed complied, in all material respects with
the Securities Act or the Exchange Act, as applicable. There are no Contracts
that are required to be described in the SEC Reports and/or to be filed as
exhibits thereto that were not described, in all material respects, and/or filed
as required. There has not been any material change or amendment to, or any
waiver of any material right under, any such Contract that has not been
described in and/or filed as an exhibit to the SEC Reports. There are no
outstanding or unresolved comments in comment letters received from the SEC
staff with respect to the SEC Reports. None of the SEC Reports is the subject of
an ongoing SEC review. There are no SEC inquiries or investigations, other
governmental inquiries or investigations or internal investigations pending or
threatened in writing (or, to the Company’s knowledge, threatened orally), in
each case regarding any accounting practice of the Company.

 



13

 

 

(t) Financial Statements.

 

(i) (A) The audited consolidated financial statements of Augmedix for the fiscal
year ended December 31, 2019, the unaudited interim consolidated financial
statements of Augmedix for the quarter ended June 30, 2020 and the unaudited pro
forma consolidated financial statements of the Company (after taking into effect
the Merger) (including, in each case, the notes thereto) to be included in the
Super 8-K will, at the time of such filing of the Super 8-K, comply in all
material respects with GAAP and the rules and regulations of the SEC with
respect thereto as in effect at the time of filing and (B) true and complete
copies of the consolidated audited financial statements of Augmedix and its
Subsidiaries consisting of the balance sheets of the Company and its
Subsidiaries as at December 31, 2018 and December 31, 2019 and the related
statements of income and retained earnings, owners’ equity and cash flow for the
years then ended including, in each case, the notes thereto, have been made
available to the Purchaser (the financial statements referenced in the foregoing
clauses (i) and (ii), the “Financial Statements”). The Financial Statements have
been prepared in accordance with U.S. generally accepted accounting principles
(“GAAP”) applied on a consistent basis during the periods involved and include
all adjustments (consisting only of normal recurring accruals) that are
necessary for a fair presentation of the consolidated financial condition of the
entities or business to which they relate as of the date thereof, subject, in
the case of the unaudited interim consolidated financial statements of Augmedix
for the quarter ended June 30, 2020, to normal year-end adjustments that will
not, individually or in the aggregate, be material and the absence of notes, and
fairly present in all material respects the financial position of Augmedix and
its Subsidiaries taken as a whole, or the Company and its consolidated
Subsidiaries taken as a whole, as applicable, as of and for the dates thereof
and the results of operations and cash flows for the periods then ended,
subject, in the case of unaudited statements, to normal, year-end audit
adjustments that will not, individually or in the aggregate, be material. The
pro forma financial information and the related notes, if any, included in the
SEC Reports have been properly compiled and prepared in accordance with the
applicable requirements of the Securities Act and fairly present in all material
respects the information shown therein, and the assumptions used in the
preparation thereof are reasonable and the adjustments used therein are
appropriate to give effect to the transactions and circumstances referred to
therein.

 

(ii) The Company (A) maintains a standard system of accounting established and
administered in accordance with GAAP and (B) has established and maintains a
system of internal controls over financial reporting designed to provide
reasonable assurance regarding the reliability of the financial reporting and
the preparation of the Financial Statements for external purposes in accordance
with GAAP. There (x) are no significant deficiencies or weaknesses in any system
of internal accounting controls used by each of the Company’s Subsidiaries, (y)
has not since the Lookback Date been any fraud or other unlawful act on the part
of any of management or other employees of the Company and each of its
Subsidiaries who have a role in the preparation of Financial Statements or the
internal accounting controls used by the Company and each of its Subsidiaries
related to such preparation or controls and (z) has not since the Lookback Date
been any claim or allegation regarding any of the foregoing.

 

(iii) Neither the Company nor any of its Subsidiaries has any liabilities
(whether accrued, absolute, contingent or otherwise) other than (A) liabilities
disclosed on the audited balance sheet (including the notes thereto) or the
interim balance sheet (including the notes thereto) and (B) liabilities that
have been incurred since the date of the latest balance sheet of the Company and
the latest balance sheet of Augmedix included in the Financial Statements in the
ordinary course of business, which liabilities, individually or in the
aggregate, are not material to the business of the Company and its Subsidiaries
(taken as a whole).

 



14

 

 

(u) Material Changes. Except for the transactions contemplated hereby or in the
Merger Agreement, since the date of the latest balance sheet of the Company and
the latest balance sheet of Augmedix included in the financial statements
contained within the SEC Reports, except as set forth on Schedule 3(u), (i)
there have been no events, occurrences or developments that have had or would
reasonably be expected to have a Material Adverse Effect with respect to the
Company or Augmedix, (ii) there have not been any changes in the assets,
financial condition, business or operations of the Company or Augmedix from that
reflected in the financial statements contained within the SEC Reports except
changes in the ordinary course of business which have not been, either
individually or in the aggregate, materially adverse to the business,
properties, financial condition, results of operations or future prospects of
the Company or Augmedix, (iii) none of the Company or Augmedix or any of their
respective Subsidiaries has altered its method of accounting or the manner in
which it keeps its accounting books and records, and (iv) none of the Company or
Augmedix or any of their respective Subsidiaries has declared or made any
dividend or distribution of cash or other property to its stockholders or equity
holders or purchased, redeemed or made any agreements to purchase or redeem any
shares of its capital stock (other than in connection with repurchases of
unvested stock issued to employees of the Company). The Company and its
Subsidiaries, individually and on a consolidated basis, are not as of the date
hereof, and after giving effect to the transactions contemplated hereby to occur
at the Initial Closing, will not be Insolvent (as defined below). “Insolvent”
means, with respect to the Company, on a consolidated basis with its
Subsidiaries, (i) the present fair saleable value of the Company’s and its
Subsidiaries’ assets is less than the amount required to pay the Company’s and
its Subsidiaries’ total indebtedness, (ii) the Company and its Subsidiaries are
unable to pay their debts and liabilities, subordinated, contingent or
otherwise, as such debts and liabilities become absolute and matured or (iii)
the Company and its Subsidiaries intend to incur or believe that they will incur
debts that would be beyond their ability to pay as such debts mature.

 

(v) Disclosure Controls. The Company has established and maintains disclosure
controls and procedures (as defined in Rules 13a-14 and 15d-15 under the
Exchange Act) and such controls and procedures are effective in ensuring that
material information relating to the Company, including its Subsidiaries, is
made known to the principal executive officer and the principal financial
officer.

 

(w) Sarbanes-Oxley. The Company is, and has been since the Lookback Date, to the
extent applicable, in compliance in all material respects with all of the
provisions of the Sarbanes-Oxley Act of 2002 which are applicable to it.

 

(x) Off-Balance Sheet Arrangements. There is no transaction, arrangement, or
other relationship between the Company or any Subsidiary and an unconsolidated
or other off-balance sheet entity that is required to be disclosed by the
Company in its SEC Reports (including, for purposes hereof, any that are
required to be disclosed in a Form 10) and is not so disclosed.

 

(y) Foreign Corrupt Practices. Neither the Company and its Subsidiaries, nor any
of their respective directors, managers, officers, agents or employees or other
person acting on behalf of the Company or its Subsidiaries, has: (i) directly or
indirectly, used any funds for unlawful contributions, gifts, entertainment or
other unlawful expenses related to foreign or domestic political activity, (ii)
made any unlawful payment or offered anything of value to foreign or domestic
government officials or employees or to any foreign or domestic political
parties or campaigns from corporate funds, (iii) failed to disclose fully any
contribution made by the Company or any of its Subsidiaries (or, to the
Company’s knowledge, made by any person acting on their behalf) which is in
violation of Law or (iv) violated any applicable anti-terrorism Law or
regulation, nor have any of them otherwise taken any action which would
reasonably cause the Company or any of its Subsidiaries to be in violation of
the Foreign Corrupt Practices Act of 1977, as amended, or any applicable Law of
similar effect.

 

15

 

 

(z) Office of Foreign Assets Control. Neither the Company nor any Subsidiary
nor, to the Company’s knowledge, any director, manager, officer, agent, employee
or Affiliate of the Company or any Subsidiary is, or is acting under the
direction of, on behalf of or for the benefit of a person that is, or is owned
or controlled by a person that is, currently subject to any U.S. sanctions
administered by the Office of Foreign Assets Control of the U.S. Treasury
Department.

 

(aa) Money Laundering. The operations of the Company and its Subsidiaries are
and have been conducted at all times in compliance with applicable financial
record-keeping and reporting requirements of the Currency and Foreign
Transactions Reporting Act of 1970, as amended, applicable money laundering Laws
and applicable rules and regulations thereunder (collectively, the “Money
Laundering Laws”), and no Action by or before any Governmental Authority
involving the Company or any Subsidiary with respect to the Money Laundering
Laws is pending or threatened in writing (or to the Company’s knowledge,
threatened orally).

 

(bb) Regulation M Compliance. The Company has not, and to its knowledge no one
acting on its behalf has, (i) taken, directly or indirectly, any action designed
to cause or to result in the stabilization or manipulation of the price of any
security of the Company to facilitate the sale or resale of any of the
Securities, (ii) sold, bid for, purchased, or paid any compensation for
soliciting purchases of, any of the Securities, or (iii) paid or agreed to pay
to any person any compensation for soliciting another to purchase any other
securities of the Company, other than, in the case of clauses (ii) and (iii),
compensation paid to the Company’s placement agent in connection with the
placement of the Securities.

 

(cc) Privacy and Data Security.

 

(i) “Business Privacy and Data Security Policies” means all of the Company’s or
one of its Subsidiaries’ present, internal or public-facing policies, notices,
and statements concerning the privacy, security, or Processing of Personal
Information in the conduct of the Business. “Personal Information” means any
information that identifies or, alone or in combination with any other
information, could reasonably be used to identify, locate, or contact a natural
person, including name, street address, telephone number, email address,
identification number issued by a Governmental Authority, credit card number,
bank information, customer or account number, online identifier, device
identifier, IP address, browsing history, search history, or other website,
application, or online activity or usage data, location data, biometric data,
medical or health information, or any other information that is considered
“personally identifiable information,” “personal information,” or “personal
data” under applicable Law, and all data associated with any of the foregoing
that are or could reasonably be used to develop a profile or record of the
activities of a natural person across multiple websites or online services, to
predict or infer the preferences, interests, or other characteristics of a
natural person, or to target advertisements or other content to a natural
person. “Privacy Laws” means all applicable Laws, orders, writs, judgments,
injunctions, decrees, stipulations, determinations or awards entered by or with
any Governmental Authority, and binding guidance issued by any Governmental
Authority concerning the privacy, security, or Processing of Personal
Information (including Laws of jurisdictions where Personal Information was
collected), including, as applicable, data breach notification Laws, consumer
protection Laws, Laws concerning requirements for website and mobile application
privacy policies and practices, Social Security number protection Laws, data
security Laws, and Laws concerning email, text message, or telephone
communications. Without limiting the foregoing, Privacy Laws include the Health
Insurance Portability and Accountability Act of 1996, as amended and
supplemented by the Health Information Technology for Economic and Clinical
Health Act of the American Recovery and Reinvestment Act of 2009 and all other
similar international, federal, state, provincial, and local Laws. “Processing”
means any operation performed on Personal Information, including the collection,
creation, receipt, access, use, handling, compilation, analysis, monitoring,
maintenance, storage, transmission, transfer, protection, disclosure,
destruction, or disposal of Personal Information.

 



16

 

 

(ii) The Company and each of its Subsidiaries, and, to the Company’s knowledge,
all vendors, processors, or other third parties acting for or on behalf of the
Company or any of its Subsidiaries in connection with the Processing of Personal
Information or that otherwise have been authorized to have access to Personal
Information in the possession or control of the Company or any of its
Subsidiaries, comply and at all times since the Lookback Date have complied,
with all of the following in the conduct of its business as currently conducted
and as disclosed in the Super 8-K: (A) Privacy Laws; (B) rules of
self-regulatory organizations; (C) industry standards, guidelines, and best
practices; (D) the Business Privacy and Data Security Policies; and (E) all
obligations or restrictions concerning the privacy, security, or Processing of
Personal Information under any Contract to which the Company or any of its
Subsidiaries is a party or otherwise bound as of the date hereof, in each case,
except for violations that, individually or in the aggregate, have not been and
would not reasonably be expected to be material to the business of the Company
and its Subsidiaries, taken as a whole.

 

(iii) Neither the consummation of the Merger nor the execution, delivery and
performance of this Agreement and the consummation of the transactions
contemplated hereby, does or will: (A) conflict with or result in a violation or
breach of any Privacy Laws or Business Privacy and Data Security Policies (as
currently existing or as existing at any time during which any Personal
Information was collected or Processed by or for the Company or any of its
Subsidiaries in the conduct of its business as now being conducted); or (B)
require the consent of or notice to any person concerning such person’s Personal
Information, in each case, except as has not been and would not reasonably be
expected to have a Material Adverse Effect.

 

(iv) Since the Lookback Date, (A) no Personal Information in the possession or
control of the Company or any of its Subsidiaries, or to the Company’s
knowledge, held or Processed by any vendor, processor, or other third party for
or on behalf of the Company or any of its Subsidiaries, in the conduct of its
business has been subject to any data or security breach or unauthorized access,
disclosure, use, loss, denial or loss of use, alteration, destruction,
compromise, or Processing (a “Security Incident”), and (B) neither the Company
nor any of its Subsidiaries has notified and, to the Company’s knowledge, there
have been no facts or circumstances that would require the Company or any of its
Subsidiaries to notify, any Governmental Authority or other person of any
Security Incident in the conduct of its business, in each case, except as has
not been and would not reasonably be expected to have a Material Adverse Effect.

 

(v) Since the Lookback Date, neither the Company nor any of its Subsidiaries has
received any notice, request, claim, complaint, correspondence, or other
communication in writing (or to the Company’s knowledge, orally) from any
Governmental Authority or other person, and to the Company’s knowledge there has
not been any audit, investigation, enforcement action (including any fines or
other sanctions), or other Action relating to, any actual, alleged, or suspected
Security Incident or violation of any Privacy Law involving Personal Information
in the possession or control of the Company or any of its Subsidiaries, or held
or Processed by any vendor, processor, or other third party for or on behalf of
the Company or any of its Subsidiaries, in the conduct of its business, in each
case, except as has not been and would not reasonably be expected to be material
to the business of the Company and its Subsidiaries, taken as a whole.

 



17

 

 

(vi) In the conduct of its business, the Company and each of its Subsidiaries
has at all times since the Lookback Date implemented and maintained, and
required all vendors, processors, and other third parties that Process any
Personal Information for or on behalf of the Company or any of its Subsidiaries
to implement and maintain, all security measures, plans, procedures, controls,
and programs, including written information security programs, to (A) identify
and address internal and external risks to the privacy and security of Personal
Information in their possession or control; (B) implement, monitor, and improve
adequate and effective administrative, technical, and physical safeguards to
protect such Personal Information and the operation, integrity, and security of
its software, systems, applications, and websites involved in the Processing of
Personal Information; and (C) provide notification in compliance with applicable
Privacy Laws in the case of any Security Incident, in each case, except as has
not been and would not reasonably be expected to be material to the business of
the Company and its Subsidiaries, taken as a whole.

 

(dd) Brokers’ Fees. Neither of the Company nor any of its Subsidiaries has any
liability or obligation to pay any fees or commissions to any broker, finder or
agent with respect to the transactions contemplated by this Agreement, except
for the payment of fees to the Placement Agents as described in Section 2 above.

 

(ee) Disclosure Materials. The SEC Reports and the Disclosure Materials, at the
time filed or furnished, were (or in the case of the Super 8-K, will be) true
and correct in all material respects and did not or will not contain an untrue
statement of a material fact or omit to state a material fact required to be
stated therein or necessary to make the statements therein, in the light of the
circumstances under which they were made, not misleading. For the purposes of
this Agreement, “Disclosure Materials” means the Confidential and Non-Binding
Summary Term Sheet of the Company previously provided to the Purchaser, and any
roadshow presentation delivered to the Purchaser in connection with the
contemplated purchase of the Shares, each as amended from time to time, relating
to the Offering and any supplement or amendment thereto, and any disclosure
schedule or other information document, including the Disclosure Schedule,
delivered to the Purchaser prior to its execution of this Agreement, and any
such document delivered to the Purchaser after its execution of this Agreement
and prior to the closing of the Purchaser’s subscription hereunder, including
the Draft Super 8-K.

 

(ff) Investment Company. The Company is not required to be registered as, and is
not an Affiliate of, and immediately following the Closing will not be required
to register as, an “investment company” within the meaning of the Investment
Company Act of 1940, as amended.

 



18

 

 

(gg) Reliance. The Company acknowledges that the Purchaser is relying on the
representations and warranties (as modified by the disclosures on the Disclosure
Schedule or the Draft Super 8-K (excluding any disclosures (whether contained
under the heading “Risk Factors,” in any “forward-looking statements” disclaimer
or in any other section) to the extent they are cautionary, predictive or
forward-looking in nature) made by the Company hereunder and that such
representations and warranties (as modified by the Disclosure Schedule or the
Draft Super 8-K (excluding any disclosures (whether contained under the heading
“Risk Factors,” in any “forward-looking statements” disclaimer or in any other
section) to the extent they are cautionary, predictive or forward-looking in
nature) are a material inducement to the Purchaser purchasing the Shares. The
Company further acknowledges that without such representations and warranties of
the Company made hereunder, the Purchaser would not enter into this Agreement
with the Company.

 

(hh) Bad Actor Disqualification. No “bad actor” disqualifying event described in
Rule 506(d)(1)(i)-(viii) of the Securities Act (a “Disqualification Event”) is
applicable to the Company or, to the Company’s knowledge, any Company Covered
Person, except for a Disqualification Event as to which Rule 506(d)(2)(ii–iv) or
(d)(3), is applicable. “Company Covered Person” means, with respect to the
Company as an “issuer” for purposes of Rule 506 promulgated under the Securities
Act, any person listed in the first paragraph of Rule 506(d)(1). The Company
represents that it has exercised reasonable care to determine the accuracy of
the representation made by the Company in this paragraph.

 

(ii) Anti-Dilution. There are no securities or instruments issued by or to which
the Company is a party as of the date hereof or as of the Closing containing
anti-dilution or similar provisions that will be triggered by the issuance of
shares of Common Stock in connection with the Offering or pursuant to any other
Subscription Agreement entered into in connection with the Offering that have
not been or will not be validly waived on or prior to each Closing Date.

 

(jj) Other Purchasers. The Company has not entered into any side letter or
similar agreement with any Other Purchaser in connection with such Other
Purchaser’s direct or indirect investment in the Company other than the
applicable Other Subscription Agreement. Each Other Purchaser will enter into
the applicable Other Subscription Agreement and no other side letters or similar
agreements with respect to its investment in the shares of Common Stock in
connection with the Offering. Each Other Subscription Agreement is in the same
form and contains the same terms and provisions as this Agreement.

 

(kk) Leased Real Property. There are no pending or, to the knowledge of the
Company, any threatened condemnation proceedings, lawsuits or other Actions
relating to any real property leased by the Company or any of its Subsidiaries
or any of the buildings, structures and facilities located thereon (the “Leased
Real Property”) or other matters affecting adversely the current use, occupancy
or value thereof. The Company and its applicable Subsidiaries enjoy quiet
possession under all leases for each parcel of Leased Real Property (each, a
“Lease”) and no Leased Real Property under any such Lease is subject to any
Lien, easement, right-of-way, building or use restriction, exception, variance,
reservation or limitation, as might, in any material respect, interfere with or
impair the present and continued use thereof by the Company or its Subsidiaries
in the usual and normal conduct of the business of the Company and its
Subsidiaries.

 



19

 

 

(ll) Material Contracts.

 

(i) “Material Contracts” means any written or oral agreement, contract,
commitment, arrangement, subcontract, license, sublicense, lease, sublease,
sales order, purchase order, indenture, mortgage, note, bond, letter of credit,
warrant, instrument, obligation, or understanding (collectively, including all
amendments, supplements and modifications thereto, “Contracts”) to which the
Company or any of its Subsidiaries is a party or by which any of their
respective assets or businesses are bound that is a “material contract” (as such
term is defined in Item 601(b)(10) of Regulation S-K promulgated under the
Securities Act) and is included as an exhibit to the Super 8-K.

 

(ii) Each Material Contract is the legal, valid and binding obligation of the
Company or one of its Subsidiaries that is a party thereto, and is enforceable
against the Company or one of its Subsidiaries, as applicable, and, to the
knowledge of the Company, the counterparties, in accordance with its terms,
other than, in all cases, Material Contracts that have expired, been terminated
or superseded in accordance with their terms following the date hereof. Neither
the Company or any of its Subsidiaries, nor to the knowledge of the Company, any
counterparty, is in violation, breach or default under any such Contract or has
improperly terminated, revoked or accelerated any Material Contract and no event
or condition exists or has occurred which, with the giving of notice or the
lapse of time or both, would, under any Material Contract, (A) constitute a
breach or default by the Company or any of its Subsidiaries, or to the knowledge
of the Company, a counterparty, (B) give to the counterparty any rights of
termination, acceleration or cancellation of, (C) result in any obligation
imposed on the Company or any of its Subsidiaries thereunder or a loss of a
benefit in favor of the Company or any of its Subsidiaries thereunder, (D) allow
the imposition of any fees or penalties on the Company or any of its
Subsidiaries thereunder, require the offering or making of any payment or
redemption by the Company or any of its Subsidiaries thereunder or (E) give rise
to any increased, guaranteed, accelerated or additional rights or entitlements
to the counterparty thereunder, in each case, except for (i) such breaches,
defaults and events which would not reasonably be expected to have a Material
Adverse Effect, and (ii) any Material Contracts that will expire or terminate in
accordance with their terms in connection with or as contemplated by or directly
related to the Merger Agreement and the transactions contemplated thereby,
including to the extent applicable, Contracts with the stockholders or investors
of the Company or any of its Subsidiaries, indemnification agreements with each
of their respective directors or officers, employment, consulting agreements or
equity award agreements with each of their employees or other service providers.
None of the Company or any of its Subsidiaries has received any written notice
of the intention of any person to terminate, fail to renew or materially and
adversely modify any Material Contract.

 

(mm) Employee Benefits.

 

(i) “Benefit Plan” means any plan, program, arrangement or agreement that is a
pension, profit-sharing, savings, retirement, employment, consulting, severance
pay, termination, executive compensation, incentive compensation, deferred
compensation, bonus, stock purchase, stock option, phantom stock or other
equity-based compensation, change-in-control, retention, salary continuation,
vacation, sick leave, disability, death benefit, group insurance,
hospitalization, medical, dental, life (including all individual life insurance
policies as to which the Company is the owner, the beneficiary, or both), Code
Section 125 “cafeteria” or “flexible” benefit, employee loan, educational
assistance or fringe benefit plan, program, arrangement or agreement, whether
written or oral, including, without limitation, any (A) “employee benefit plan”
within the meaning of Section 3(3) of the Employee Retirement Income Security
Act of 1974, as amended, and the rules and regulations promulgated thereunder
(“ERISA”) or (B) other employee benefit plans, agreements, programs, policies,
arrangements or payroll practices, whether or not subject to ERISA (including
any funding mechanism therefor now in effect or required in the future as a
result of the transaction contemplated by this Agreement or otherwise), which
the Company or any of its Subsidiaries sponsors or maintains for the benefit of
its current or former officer, director, employee, leased employee, consultant
or agent (or their respective beneficiaries), or with respect to which the
Company or any of its Subsidiaries has, or could reasonably be expected to have,
any direct or indirect present or future liability.

 



20

 

 

(ii) Each Benefit Plan has been established, maintained and operated in all
respects in accordance with its terms and in compliance with all applicable
provisions of applicable Laws, including Section 409A of the Code and the
regulations and other guidance issued thereunder, in each case, except as has
not been and would not reasonably be expected to have, a Material Adverse
Effect. There are no investigations by any Governmental Authority, termination
proceedings or other claims (except routine claims for benefits payable under
the Benefit Plans) or Actions pending in writing (or to the Company’s knowledge,
orally) against any Benefit Plan or asserting any rights to or claims for
benefits under any Benefit Plan that would reasonably be expected to give rise
to any material liability. No non-exempt “prohibited transaction” (within the
meaning of Section 406 of ERISA and Section 4975 of the Code) has occurred or is
reasonably expected to occur with respect to any Benefit Plan. No Benefit Plan
is (A) subject to Section 412 of the Code, Title IV of ERISA or Section 302 of
ERISA (including a “multiemployer” plan within the meaning of Section 3(37) of
ERISA), (B) a “multiple employer plan” as defined in Section 413(c) of the Code,
or (C) a “multiple employer welfare arrangement” within the meaning of Section
3(40) of ERISA. No Benefit Plan is subject to the Laws of any jurisdiction other
than the United States.

 

4. Representations, Warranties and Agreements of the Purchaser. The Purchaser
represents and warrants to, and agrees with, the Company, as of the date hereof
and as of the applicable Closing Date, the following:

 

(a) The Purchaser has the knowledge and experience in financial and business
matters necessary to evaluate the merits and risks of its prospective investment
in the Company, and has carefully reviewed and understands the risks of, and
other considerations relating to, the purchase of Shares and the tax
consequences of the investment. The Purchaser has adequate means of providing
for its current and anticipated financial needs and contingencies, and is able
to bear the economic risks of the investment for an indefinite period of time
and has no need for liquidity of the investment in the Shares. The Purchaser can
afford the loss of his, her or its entire investment.

 

(b) The Purchaser is acquiring the Shares for investment for his, her or its own
account and not with the view to, or for resale in connection with, any
distribution thereof. The Purchaser understands and acknowledges that the
Offering and sale of the Shares have not been registered under the Securities
Act or any state securities Laws, by reason of a specific exemption from the
registration provisions of the Securities Act and applicable state securities
Laws, which depends upon, among other things, the bona fide nature of the
investment intent as expressed herein. The Purchaser further represents that he,
she or it does not have any contract, undertaking, agreement or arrangement with
any person to sell, transfer or grant participation to any third person with
respect to any of the Shares, other than with respect to an Affiliate of the
Purchaser. The Purchaser understands and acknowledges that the Offering of the
Shares will not be registered under the Securities Act nor under the state
securities laws on the ground that the sale of the Shares to the Purchaser as
provided for in this Agreement and the issuance of securities hereunder is
exempt from the registration requirements of the Securities Act and any
applicable state securities laws. The Purchaser is an “accredited investor” as
defined in Rule 501 of Regulation D as promulgated by the SEC under the
Securities Act for the reason(s) specified on the Accredited Investor
Certification attached hereto as completed by the Purchaser. The Purchaser
resides in the jurisdiction set forth on the Purchaser’s Omnibus Signature Page
affixed hereto. If the Purchaser is, with respect to the Company, (i) a
predecessor of the Company; (ii) an affiliated issuer; (iii) a director,
executive officer, other officer participating in the offering, general partner
or managing member of the Company; (iii) any beneficial owner of 20% or more of
the Company's outstanding voting equity securities, calculated on the basis of
voting power; (iv) any promoter connected with the Company in any capacity at
the time of such sale; (v) any investment manager of the Company if the Company
is a pooled investment fund; (vi) any person that has been or will be paid
(directly or indirectly) remuneration for solicitation of purchasers in
connection with the Offering; (vii) any general partner or managing member of
any such investment manager or solicitor; or (viii) any director, executive
officer or other officer participating in the offering of any such investment
manager or solicitor or general partner or managing member of such investment
manager or solicitor (each such category, a “Covered Person”), the Purchaser has
not taken any of the actions set forth in, and is not subject to, the
disqualification provisions of Rule 506(d)(1) of the Securities Act.

 



21

 

 

(c) The Purchaser (i) if a natural person, represents that he or she is the
greater of (A) 21 years of age or (B) the age of legal majority in his or her
jurisdiction of residence, and has full power and authority to execute and
deliver this Agreement and all other related agreements or certificates and to
carry out the provisions hereof and thereof; (ii) if a corporation, partnership,
limited liability company, association, joint stock company, trust,
unincorporated organization or other entity, represents that such entity is duly
organized, validly existing and in good standing under the Laws of the state or
jurisdiction of its organization, the consummation of the transactions
contemplated hereby is authorized by, and will not result in a violation of
applicable Law or its charter or other organizational documents, such entity has
full power and authority to execute and deliver this Agreement and all other
related agreements or certificates and to carry out the provisions hereof and
thereof and to purchase and hold the Shares, the execution and delivery of this
Agreement has been duly authorized by all necessary action, this Agreement has
been duly executed and delivered on behalf of such entity and is a legal, valid
and binding obligation of such entity; or (iii) if executing this Agreement in a
representative or fiduciary capacity, represents that he, she or it has full
power and authority to execute and deliver this Agreement in such capacity and
on behalf of the subscribing individual, ward, partnership, trust, estate,
corporation, or limited liability company or partnership, or other entity for
whom the Purchaser is executing this Agreement, and such individual,
partnership, ward, trust, estate, corporation, or limited liability company or
partnership, or other entity has full right and power to perform pursuant to
this Agreement and make an investment in the Company, and represents that this
Agreement constitutes a legal, valid and binding obligation of such entity. The
execution and delivery of this Agreement will not violate or be in conflict with
any order, judgment, injunction, agreement or controlling document to which the
Purchaser is a party or by which it is bound, except for any violation or
conflict that, individually or in the aggregate, has not had and would not
reasonably be expected to have a material adverse effect on the ability of the
Purchaser to perform its obligations under this Agreement and the other
Transaction Documents or to consummate any transactions contemplated hereby or
thereby.

 

(d) The Purchaser understands that the Shares are being offered and sold to him,
her or it in reliance on specific exemptions from the registration requirements
of United States federal and state securities Laws and that the Company is
relying in part upon the truth and accuracy of, and the Purchaser’s compliance
with, the representations, warranties, agreements, acknowledgments and
understandings of the Purchaser set forth herein in order to determine the
availability of such exemptions and the eligibility of the Purchaser to acquire
such securities. The Purchaser further acknowledges and understands that the
Company is relying on the representations and warranties made by the Purchaser
hereunder and that such representations and warranties are a material inducement
to the Company to sell the Shares to the Purchaser. The Purchaser further
acknowledges that without such representations and warranties of the Purchaser
made hereunder, the Company would not enter into this Agreement with the
Purchaser.

 

(e) The Purchaser understands that, other than as expressly provided in the
Registration Rights Agreement, the Company does not currently intend to register
the Shares under the Securities Act at any time in the future; and the
undersigned will not immediately be entitled to the benefits of Rule 144 with
respect to the Shares. The Purchaser understands that no public market exists
for the Company’s Common Stock and that there can be no assurance that any
public market for the Common Stock will exist or continue to exist. The
Company’s Common Stock is not approved for quotation on OTC Markets or any other
quotation system or listed on any exchange.

 

(f) The Purchaser has received, reviewed and understood the information about
the Company, including all Disclosure Materials provided to it by the Company
and/or the Placement Agents (at the Company’s direction), and has had an
opportunity to discuss the Company’s business, management and financial affairs
with the Company’s management. The Purchaser understands that such discussions,
as well as any Disclosure Materials provided by the Company and/or the Placement
Agents (at the Company’s direction), were intended to describe the aspects of
the Company’s business and prospects and the Offering which the Company believes
to be material, but were not necessarily a thorough or exhaustive description
and except as expressly set forth in this Agreement (as modified by the
disclosures on the Disclosure Schedule or the Draft Super 8-K (excluding any
disclosures contained under the heading “Risk Factors,” any disclosures of risks
included in any “forward looking statements” or disclosures that are cautionary,
predictive or forward-looking in nature)), the Company makes no representation
or warranty with respect to the completeness of such information and makes no
representation or warranty of any kind with respect to any information provided
by any entity other than the Company. Some of such information may include
projections as to the future performance of the Company, which projections may
not be realized, may be based on assumptions which may not be correct and may be
subject to numerous factors beyond the Company’s control. The Purchaser
acknowledges that he, she or it is not relying upon any person or entity, other
than the Company and its officers and directors, in making its investment or
decision to invest in the Company.

 

(g) The Purchaser acknowledges that none of the Company or the Placement Agents
is acting as a financial advisor or fiduciary of the Purchaser (or in any
similar capacity) with respect to the Transaction Documents and the transactions
contemplated hereby and thereby, and no investment advice has been given by the
Company, the Placement Agents or any of their respective representatives or
agents in connection with the Transaction Documents and the transactions
contemplated hereby and thereby.

 



22

 

 

(h) As of the applicable Closing, all actions on the part of the Purchaser, and
its officers, directors and partners, if applicable, necessary for the
authorization, execution and delivery of this Agreement and the Registration
Rights Agreement and the performance of all obligations of the Purchaser
hereunder and thereunder shall have been taken, and this Agreement and the
Registration Rights Agreement, assuming due execution by the parties hereto and
thereto, constitute valid and legally binding obligations of the Purchaser,
enforceable in accordance with their respective terms, except as such
enforceability may be limited by general principles of equity or applicable
bankruptcy, insolvency, reorganization, moratorium, liquidation or similar Laws
relating to, or affecting generally, the enforcement of creditors’ rights and
remedies.

 

(i) The Purchaser represents that neither it nor, to its knowledge, any person
or entity controlling, controlled by or under common control with it, nor any
person having a beneficial interest in the Purchaser, nor any person on whose
behalf the Purchaser is acting: (i) is a person listed in the Annex to Executive
Order No. 13224 (2001) issued by the President of the United States (Executive
Order Blocking Property and Prohibiting Transactions with Persons Who Commit,
Threaten to Commit, or Support Terrorism); (ii) is named on the List of
Specially Designated Nationals and Blocked Persons maintained by the U.S. Office
of Foreign Assets Control; (iii) is a non-U.S. shell bank or is providing
banking services indirectly to a non-U.S. shell bank; (iv) is a senior non-U.S.
political figure or an immediate family member or close associate of such
figure; or (v) is otherwise prohibited from investing in the Company pursuant to
applicable U.S. anti-money laundering, anti-terrorist and asset control Laws,
regulations, rules or orders (categories (i) through (v), each a “Prohibited
Purchaser”). The Purchaser (A) agrees to provide the Company, promptly upon
request, all information that the Company reasonably deems necessary or
appropriate to comply with applicable U.S. anti-money laundering, anti-terrorist
and asset control Laws, regulations, rules and orders and (B) consents to the
disclosure to U.S. regulators and law enforcement authorities by the Company and
its Affiliates and agents of such information about the Purchaser as the Company
reasonably deems necessary or appropriate to comply with applicable U.S.
anti-money laundering, anti-terrorist and asset control Laws, regulations, rules
and orders. If the Purchaser is a financial institution that is subject to the
USA Patriot Act, the Purchaser represents that it has met all of its obligations
under the USA Patriot Act. The Purchaser acknowledges that if, following its
investment in the Company, the Company reasonably believes that the Purchaser is
a Prohibited Purchaser or is otherwise engaged in suspicious activity or refuses
to promptly provide information that the Company requests, the Company has the
right or may be obligated to prohibit additional investments, segregate the
assets constituting the investment in accordance with applicable regulations or
immediately require the Purchaser to transfer the Shares. The Purchaser further
acknowledges that neither the Purchaser nor any of the Purchaser’s Affiliates or
agents will have any claim against the Company or Augmedix for any form of
damages as a result of any of the foregoing actions.

 

(j) If the Purchaser is an Affiliate of a non-U.S. banking institution (a
“Foreign Bank”), or if the Purchaser receives deposits from, makes payments on
behalf of, or handles other financial transactions related to a Foreign Bank,
the Purchaser represents and warrants to the Company that: (1) the Foreign Bank
has a fixed address, other than solely an electronic address, in a country in
which the Foreign Bank is authorized to conduct banking activities; (2) the
Foreign Bank maintains operating records related to its banking activities; (3)
the Foreign Bank is subject to inspection by the banking authority that licensed
the Foreign Bank to conduct banking activities; and (4) the Foreign Bank does
not provide banking services to any other Foreign Bank that does not have a
physical presence in any country and that is not a regulated Affiliate.

 



23

 

 

(k) The Purchaser or its duly authorized representative realizes that because of
the inherently speculative nature of businesses of the kind conducted and
contemplated by the Company, the Company’s financial results may be expected to
fluctuate from month to month and from period to period and will, generally,
involve a high degree of financial and market risk that could result in
substantial or, at times, even total losses for investors in securities of the
Company. The Purchaser has considered the risk factors in the Draft Super 8-K
before deciding to invest in the Shares.

 

(l) The Purchaser is not subscribing for Shares as a result of or subsequent to
any advertisement, article, notice or other communication, published in any
newspaper, magazine or similar media or broadcast over television, radio, or the
internet, or presented at any seminar or meeting, or any solicitation of a
subscription by a person not previously known to the Purchaser in connection
with investments in securities generally.

 

(m) The Purchaser acknowledges that no U.S. federal or state agency or any other
government or governmental agency has passed upon the Shares or made any finding
or determination as to the fairness, suitability or wisdom of any investments
therein.

 

(n) Other than consummating the transactions contemplated hereunder, the
Purchaser has not directly or indirectly, nor has any individual or entity
acting on behalf of or pursuant to any understanding with the Purchaser,
executed any purchases or sales, including Short Sales (as defined below), of
the securities of the Company during the period commencing at the time the
Purchaser was first contacted by the Company or any other individual or entity
representing the Company (including one or more of the Placement Agents)
regarding the transactions contemplated hereunder. Notwithstanding the
foregoing, in the case of the Purchaser being a multi-managed investment vehicle
whereby separate portfolio managers manage separate portions of the Purchaser’s
assets and the portfolio managers do not communicate or share information with,
and have no direct knowledge of the investment decisions made by, the portfolio
managers managing other portions of the Purchaser’s assets, the representation
set forth above shall only apply with respect to the portion of assets managed
by the portfolio manager that made the investment decision to purchase the
Shares covered by this Agreement. Notwithstanding the foregoing, for avoidance
of doubt, nothing contained herein shall constitute a representation or
warranty, or preclude any actions, with respect to the identification of the
availability of, or securing of, available shares to borrow in order to effect
Short Sales or similar transactions in the future. For purposes of this
Agreement, “Short Sales” means all “short sales” as defined in Rule 200 of
Regulation SHO under the Exchange Act (but shall not be deemed to include the
location and/or reservation of borrowable shares of Common Stock).

 

(o) The Purchaser is aware that the anti-manipulation rules of Regulation M
under the Exchange Act may apply to sales of the Shares and other activities
with respect to the Shares by the Purchaser, and will comply with such
anti-manipulation rules of Regulation M.

 



24

 

 

(p) All of the information concerning the Purchaser set forth herein, and any
other information furnished by the Purchaser in writing to the Company or a
Placement Agent for use in connection with the transactions contemplated by this
Agreement, is true, correct and complete in all material respects as of the date
of this Agreement, and, if there should be any material change in such
information prior to the Purchaser’s purchase of the Shares, the Purchaser will
promptly furnish revised or corrected information to the Company.

 

(q) The Purchaser has reviewed with its own tax advisors the U.S. federal,
state, local and foreign tax consequences of this investment and the
transactions contemplated by the Transaction Documents. With respect to such
matters, the Purchaser relies solely on such advisors and not on any statements
or representations of the Company or any of its agents, written or oral. The
Purchaser understands that it (and not the Company) shall be responsible for its
own tax liability that may arise as a result of this investment or the
transactions contemplated by the Transaction Documents.

 

(r) If the Purchaser is not a United States person (as defined by Section
7701(a)(30) of the Internal Revenue Code of 1986, as amended), the Purchaser
hereby represents that it has satisfied itself as to the observance in all
material respects of the Laws of its jurisdiction in connection with any
invitation to subscribe for the Shares or any use of this Agreement, including
(a) the legal requirements within its jurisdiction for the purchase of the
Shares; (b) any foreign exchange restrictions applicable to such purchase; (c)
any governmental or other consents that may need to be obtained; and (d) the
income tax and other tax consequences, if any, that may be relevant to the
purchase, holding, redemption, sale or transfer of the Shares. The Purchaser’s
subscription and payment for and continued beneficial ownership of the Shares
will not violate any applicable securities or other Laws of the Purchaser’s
jurisdiction.

 

(s) The Purchaser represents that it is not a “foreign person” for purposes of
Section 721 of the Defense Production Act of 1950 (as amended) or the rules or
regulations promulgated thereunder (including 31 C.F.R. Part 800 and 31 C.F.R.
part 801); provided, however, that if the Purchaser is a “foreign person” for
such purposes, it agrees that it will not (i) obtain any control rights over the
Company, including the ability to determine, direct, or decide important matters
affecting the Company; (ii) have access to any material nonpublic technical
information in the possession of the company; (iii) obtain membership or
observer rights on the Board of Directors or the right to nominate an individual
to a position on the Board of Directors; or (iv) have any involvement, other
than through voting of shares, in substantive decision making of the Company
regarding the use, development, acquisition or release of the Company’s
technology.

 

(t) (For ERISA plans only) The fiduciary of the Employee Retirement Income
Security Act of 1974 (“ERISA”) plan (the “Plan”) represents that such fiduciary
has been informed of and understands the Company’s investment objectives,
policies and strategies, and that the decision to invest “plan assets” (as such
term is defined in ERISA) in the Company is consistent with the provisions of
ERISA that require diversification of plan assets and impose other fiduciary
responsibilities. The Purchaser fiduciary or Plan (a) is responsible for the
decision to invest in the Company; (b) is independent of the Company or any of
its Affiliates; (c) is qualified to make such investment decision; and (d) in
making such decision, the Purchaser fiduciary or Plan has not relied primarily
on any advice or recommendation of the Company or any of its Affiliates.

 

25

 

 

(u) If the Purchaser is a Covered Person, neither the Purchaser nor, to the
Purchaser’s knowledge, any of its directors, executive officers, other officers
that may serve as a director or officer of any company in which it invests,
general partners or managing members is subject to any Disqualification Events,
except for Disqualification Events covered by Rule 506(d)(2)(ii) or (iii) under
the Securities Act, and disclosed reasonably in advance of the applicable
Closing in writing in reasonable detail to the Company.

 

(v) The Purchaser understands that there are substantial restrictions on the
transferability of the Shares and that the book-entry positions representing the
Shares shall bear a restrictive legend in substantially the following form (and
a stop-transfer order may be placed against transfer of such certificates or
other instruments):

 

THE SECURITIES REPRESENTED BY THIS BOOK-ENTRY POSITION HAVE NOT BEEN REGISTERED
UNDER THE SECURITIES ACT OF 1933, AS AMENDED, AND THE RULES AND REGULATIONS
PROMULGATED THEREUNDER (THE “SECURITIES ACT”), OR ANY STATE SECURITIES LAWS, AND
NEITHER SUCH SECURITIES NOR ANY INTEREST THEREIN MAY BE OFFERED, SOLD, PLEDGED,
ASSIGNED OR OTHERWISE TRANSFERRED UNLESS (1) A REGISTRATION STATEMENT WITH
RESPECT THERETO IS EFFECTIVE UNDER THE SECURITIES ACT AND ANY APPLICABLE STATE
SECURITIES LAWS, OR (2) AN EXEMPTION FROM SUCH REGISTRATION EXISTS AND THE
COMPANY RECEIVES AN OPINION OF COUNSEL, WHICH COUNSEL AND OPINION ARE REASONABLY
SATISFACTORY TO THE COMPANY, THAT SUCH SECURITIES MAY BE OFFERED, SOLD, PLEDGED,
ASSIGNED OR TRANSFERRED IN THE MANNER CONTEMPLATED WITHOUT AN EFFECTIVE
REGISTRATION STATEMENT UNDER THE SECURITIES ACT OR APPLICABLE STATE SECURITIES
LAWS OR (3) SOLD PURSUANT TO RULE 144 UNDER THE SECURITIES ACT.

 

In addition, if the Purchaser is an Affiliate of the Companys or book-entry
positions evidencing the Shares issued to the Purchaser may bear a customary
“Affiliates” legend.

 

Any fees (with respect to the Company's transfer agent (the "Transfer Agent"),
counsel or otherwise) associated with the removal of such legend(s) shall be
borne by the Company.

 

The Company shall be obligated to promptly reissue unlegended certificates upon
the request of any holder thereof (x) at such time as the securities evidenced
by such certificates are sold pursuant to Rule 144 or another applicable
exemption from the registration requirements of the Securities Act has been
satisfied or (y) at such time as a registration statement is available for the
transfer of the Shares. The Company is entitled to request from any holder
requesting unlegended certificates under clause (x) of the foregoing sentence a
certificate of such holder reasonably acceptable to the Company confirming that
the securities proposed to be disposed of may lawfully be so disposed of without
registration, qualification or legend.

 



26

 

 

(w) If the Purchaser is an individual, then the Purchaser resides in the state
or province identified in the address of the Purchaser set forth on such
Purchaser’s Omnibus Signature Page to this Agreement; if the Purchaser is a
partnership, corporation, limited liability company or other entity, then the
office or offices of the Purchaser in which its principal place of business is
identified in the address or addresses of the Purchaser set forth on such
Purchaser’s Omnibus Signature Page to this Agreement.

 

(x) The Purchaser understands that the Company prior to the Merger was a “shell
company” as defined in Rule 12b-2 under the Exchange Act, and that upon filing
with the SEC of the Super 8-K reporting the consummation of the Merger and
related transactions and the transactions contemplated by this Agreement, and
otherwise containing “Form 10 information” discussed below, the Company will
reflect therein that it is no longer a shell company. Pursuant to Rule 144(i),
securities issued by a current or former shell company (that is, the Shares)
that otherwise meet the holding period and other requirements of Rule 144
nevertheless cannot be sold in reliance on Rule 144 until one year after the
Company (a) is no longer a shell company; and (b) has filed current “Form 10
information” (as defined in Rule 144(i)) with the SEC reflecting that it is no
longer a shell company, and provided that at the time of a proposed sale
pursuant to Rule 144, the Company is subject to the reporting requirements of
Section 13 or 15(d) of the Exchange Act and has filed all reports and other
materials required to be filed by Section 13 or 15(d) of the Exchange Act, as
applicable, during the preceding 12 months (or for such shorter period that the
issuer was required to file such reports and materials), other than Form 8-K
reports. As a result, the restrictive legends on book-entry positions for the
Shares cannot be removed except in connection with an actual sale meeting the
foregoing requirements or pursuant to an effective registration statement.

 

(y) The Purchaser, if and to the extent that it purchases Shares in any
Subsequent Closing, represents that it (i)(A) has a substantive, pre-existing
relationship with the Company or (B) had direct contact by the Company or a
Placement Agent outside of the Offering, and (ii) did not contact the Company or
a Placement Agent or become interested in the Offering as a result of reading or
otherwise being aware of the Super 8-K or any press release or any other public
disclosure disclosing the terms of the Offering.

 

(z) To effectuate the terms and provisions hereof, the Purchaser hereby appoints
Stifel, Nicolaus & Company, Incorporated, as its attorney-in-fact for the
purpose of carrying out the provisions of the Escrow Agreement, including,
without limitation, taking any action on behalf of, or at the instruction of,
the Purchaser and executing any release notices required under the Escrow
Agreement and taking any action and executing any instrument that Stifel,
Nicolaus & Company, Incorporated, may deem necessary or advisable (and lawful)
to accomplish the purposes hereof, in each case, subject to and in accordance
with the terms of this Agreement. All lawful acts done under the foregoing
authorization are hereby ratified and approved, and neither Stifel, Nicolaus &
Company, Incorporated, nor any designee nor agent thereof shall be liable for
any acts of commission or omission, for any error of judgment, for any mistake
of fact or law except for acts of fraud, gross negligence or willful misconduct.
This power of attorney, being coupled with an interest, is irrevocable while the
Escrow Agreement remains in effect.

 



27

 

 

5. Conditions to Company’s Obligations at Closing. The Company’s obligation to
complete the sale and issuance of the Shares and deliver the Shares to the
Purchaser and to consummate the other transactions contemplated hereby at the
Initial Closing and, if applicable, a Subsequent Closing, shall be subject to
the satisfaction or written waiver by the Company (in whole or in part) of the
following conditions, to the extent such condition can be waived, in its sole
discretion, on or prior to the Initial Closing Date and each Subsequent Closing
Date, as applicable (provided, that any waiver by the Company of the condition
set forth in Section 5(f) shall require the prior written consent of the
Purchaser):

 

(a) Receipt of Payment. The Company shall have received payment, by certified or
other bank check or by wire transfer of immediately available funds, in the full
amount of the Purchase Price for the number of Shares being purchased by the
Purchaser at the Initial Closing and, if applicable, a Subsequent Closing (less
the amount of any Transaction Expenses, if applicable).

 

(b) Receipt of Executed Transaction Documents. The Purchaser shall have executed
and delivered to the Company the Omnibus Signature Page, Accredited Investor
Certification, the Investor Profile and the Anti-Money Laundering Information
Form and the Selling Securityholder Questionnaire (as defined in the
Registration Rights Agreement).

 

(c) Representations and Warranties. The representations and warranties made by
the Purchaser in Section 4 hereof shall be true and correct in all respects as
of the date of this Agreement and as of such Closing Date with the same force
and effect as if they had been made on and as of such Closing Date (except to
the extent any such representation or warranty expressly speaks as of an earlier
date, in which case such representation or warranty shall be true and correct in
all respects as of such earlier date), except for the failure of any such
representation or warranty to be so true and correct as would not, individually
or in the aggregate, have a material adverse effect on the ability of the
Purchaser to consummate the transactions contemplated hereby.

 

(d) Performance. The Purchaser shall have performed or complied with in all
material respects all obligations and covenants herein required to be performed
by the Purchaser on or prior to the applicable Closing.

 

(e) Effectiveness of the Merger Transactions. The Merger and each of the other
transactions contemplated by the Merger Agreement shall have been effected and
consummated.

 

(f) Minimum Offering. In connection with the Initial Closing only, the Company
shall have received proceeds from the Offering equal to or greater than the
Minimum Offering Amount (inclusive of the Minimum Insider Investment).

 

(g) Qualifications. All Authorizations of, or notices to, any Governmental
Authority that are required in connection with the transactions contemplated by
this Agreement, including the lawful issuance and sale of the Shares pursuant to
this Agreement at each Closing except for Blue Sky law permits and
qualifications that may be properly obtained after such Closing and filing of a
Notice of Exempt Offering of Securities on Form D with the SEC under Regulation
D which may be filed no later than 15 calendar days after the “date of first
sale” in the Offering.

 



28

 

 

6. Conditions to Purchaser’s Obligations at the applicable Closing. The
Purchaser’s obligation to accept delivery of the Shares and to pay for the
Shares to be issued to the Purchaser hereunder at the Initial Closing and, if
applicable, a Subsequent Closing, and to consummate the other transactions
contemplated hereby, shall be subject to the satisfaction or written waiver by
the Purchaser (in whole or in part) of the following conditions, to the extent
such condition can be waived, in its sole discretion, on or prior to the Initial
Closing Date and each Subsequent Closing Date, as applicable:

 

(a) Representations and Warranties. (i) The representations and warranties made
by the Company (as modified by the disclosures on the Disclosure Schedule or in
the Draft Super 8-K (excluding any disclosures (whether contained under the
heading “Risk Factors,” in any “forward-looking statements” disclaimer or in any
other section) to the extent they are cautionary, predictive or forward-looking
in nature) set forth in Sections 3(a), 3(b), 3(c), 3(d), 3(e), 3(h) and 3(i)
hereof (collectively, the “Company Fundamental Representations”) shall be true
and correct in all respects as of the date of this Agreement and as of such
Closing Date with the same force and effect as if they had been made on and as
of such Closing Date (except to the extent any such representation or warranty
expressly speaks as of an earlier date, in which case such representation or
warranty shall be true and correct in all respects as of such earlier date) and
(ii) the other representations and warranties made by the Company in Section 3
shall be true and correct in all material respects (without giving effect to any
limitation as to “materiality” or “Material Adverse Effect” or similar
qualifier) as of the date of this Agreement and as of such Closing Date with the
same force and effect as if they had been made on and as of such Closing Date
(except to the extent any such representation or warranty expressly speaks as of
an earlier date, in which case such representation or warranty shall be true and
correct in all material respects as of such earlier date).

 

(b) Performance. The Company shall have performed or complied with in all
material respects all obligations and covenants herein required to be performed
by it on or prior to the applicable Closing.

 

(c) Receipt of Executed Transaction Documents. The Company shall have duly
executed and delivered to the Placement Agents on behalf of the Purchaser the
Registration Rights Agreement and the Escrow Agreement.

 

(d) Effectiveness of the Merger Transactions. The Merger and each of the other
transactions contemplated by the Merger Agreement shall have been effected and
consummated.

 

(e) Minimum Offering. In connection with the Initial Closing only, the Company
shall have received proceeds from the Offering equal to or greater than the
Minimum Offering Amount (inclusive of the Minimum Insider Investment).

 

(f) Equity Incentive Plan. The Board of Directors and the stockholders of the
Company shall have duly adopted the EIP as described in Recital B above.

 

(g) Certificate. At each applicable Closing, an executive officer of the Company
shall have duly executed and delivered or caused to be delivered to the
Placement Agents a certificate addressed to the Purchaser and the Placement
Agents certifying as to the satisfaction of the conditions set forth in Section
6(a) and Section 6(b) as of the applicable Closing Date

 

(h) Good Standing. The Company and each of its Subsidiaries is a corporation or
other business entity duly organized, validly existing, and in good standing
under the Laws of the jurisdiction of its formation.

 



29

 

 

(i) Judgments. No judgment, writ, order, injunction, award or decree of or by
any court, or judge, justice or magistrate, including any bankruptcy court or
judge, or any order of or by any Governmental Authority, shall have been issued,
and no action or proceeding shall have been instituted by any Governmental
Authority, enjoining or preventing the consummation of the transactions
contemplated hereby.

 

(j) Delivery of Draft Super 8-K and Merger Agreement. The Company shall have
delivered to the Purchaser, at least two (2) Business Days prior to the Initial
Closing, (A) the Draft Super 8-K (including all exhibits thereto), including
audited and interim unaudited financial statements of Augmedix and pro forma
financial statements reflecting the Merger, all compliant with applicable SEC
regulations for inclusion under Items 2.01(f) and/or 5.01(a)(8) of SEC Form 8-K
and (B) a substantially complete draft of the Merger Agreement and each other
material transaction document contemplated by or related to the Merger
Agreement, including the disclosure schedules thereto, each of which shall be
reasonably acceptable the Purchaser.

 

(k) Legal Opinion. Fenwick & West LLP, legal counsel for the Company, shall
deliver an opinion addressed to the Purchaser and the Placement Agents, dated as
of the applicable Closing Date, in form and substance reasonably acceptable to
the Placement Agents.

 

(l) Compliance with Laws. The transactions contemplated by this Agreement and
the other Transaction Documents, including the sale and issuance of the Shares,
shall be legally permitted by all Laws and regulations to which the Company is
subject or which are otherwise applicable to the transactions contemplated by
the Transaction Documents.

 

(m) Qualifications. All Authorizations of, or notices to, any Governmental
Authority that are required in connection with the transactions contemplated by
this Agreement, including the lawful issuance and sale of the Shares pursuant to
this Agreement at each Closing, shall have been delivered or obtained and
effective as of such Closing except for Blue Sky law permits and qualifications
that may be properly obtained after such Closing and filing of a Notice of
Exempt Offering of Securities on Form D with the SEC under Regulation D which
may be filed no later than 15 calendar days after the “date of first sale” in
the Offering.

 

(n) No Material Adverse Effect. There shall have been no Material Adverse Effect
that is continuing.

 



30

 

 

7. Indemnification.

 

(a) In addition to the indemnity provided to the Purchaser in the applicable
Registration Rights Agreement, the Company agrees to indemnify and hold harmless
the Purchaser and its Affiliates, and its and their respective directors,
officers, stockholders, equityholders, members, managers, partners, employees,
attorneys, consultants, representatives and agents (and any other persons with a
functionally equivalent role of a person holding such titles notwithstanding a
lack of such title or any other title), each person who controls the Purchaser
(within the meaning of Section 15 of the Securities Act and Section 20 of the
Exchange Act), and the directors, officers, stockholders, equityholders,
members, managers, partners, employees, attorneys, consultants, representatives
and agents (and any other persons with a functionally equivalent role of a
person holding such titles notwithstanding a lack of such title or any other
title) of such controlling person (collectively, the “Purchaser Indemnitees”),
from and against all losses, liabilities, claims, damages, costs, fees, charges,
Taxes, judgements, fines, penalties and expenses whatsoever (including, but not
limited to, amounts paid in settlement and any and all out-of-pocket expenses,
including attorneys’ fees and expenses, incurred in investigating, preparing or
defending against any litigation commenced or threatened) (collectively,
“Indemnified Liabilities”) arising out of or relating to: (i) the inaccuracy,
violation or breach of any of the Company’s representations or warranties made
in Section 3 of this Agreement; (ii) any breach or failure to perform by the
Company of any of its covenants and obligations contained herein or (iii) any
Action brought or made against such Purchaser Indemnitee by a third party
(including for these purposes a derivative action brought on behalf of the
Company) and arising out of, relating to or resulting from (A) the execution,
delivery, performance or enforcement of the Transaction Documents or the Merger
Agreement or the transactions contemplated hereby or thereby, including the
issuance of the Shares and the Merger or (B) the status of the Purchaser as an
investor in the Company pursuant to the transactions contemplated hereby or by
the other Transaction Documents. To the extent that the foregoing undertaking by
the Company may be unenforceable for any reason, the Company shall make the
maximum contribution to the payment and satisfaction of each of the Indemnified
Liabilities that is permissible under applicable Law. The liability of the
Company under this paragraph shall not exceed the total Purchase Price paid by
the Purchaser hereunder, except in the case of fraud.

 

(b) The Company shall have the right to control the investigation and defense of
any Action for which a Purchaser Indemnitee may be entitled to indemnification
hereunder with counsel reasonably satisfactory to such Purchaser Indemnitee, at
the sole cost and expense of the Company, upon written notice to the applicable
Purchaser Indemnitee; provided, that (i) such notice contains confirmation that
the Company has agreed to indemnify the Purchaser Indemnitee (subject to the
limitations on indemnification set forth herein) for the Indemnified Liabilities
arising out of, relating to or resulting from such Action and (ii) the Company
shall not be entitled to assume or control the investigation and defense, if (A)
such claim seeks non-monetary, equitable or injunctive relief or alleges any
violation of criminal Law or (B) the Indemnitor is also a party and the
Indemnitee determines in good faith after consultation with counsel that there
may be one or more legal defenses available to such Indemnitee that are
different or additional to those available to the Indemnitor. If the Company
assumes the investigation and defense of such Action in accordance herewith, the
Purchaser Indemnitee may retain separate co-counsel at its sole cost and expense
and participate in the investigation and defense of such Action.

 



31

 

 

(c) Notwithstanding anything to the contrary herein, without the prior written
consent of the Purchaser Indemnitee, the Company shall not, and shall not cause
or permit any of its Subsidiaries or its or their respective Related Parties to,
negotiate, consent to or enter into any settlement, or consent to the entry of
any judgment, with respect to any Action for which such Purchaser Indemnitee may
be entitled to indemnification hereunder, unless such settlement (i) includes an
unconditional release of such Purchaser Indemnitee from all liability arising
out of such proceeding, (ii) does not require any admission of wrongdoing by any
Purchaser Indemnitee, and (iii) does not obligate or require any Purchaser
Indemnitee to take, or refrain from taking, any action.

 

(d) The Purchaser acknowledges on behalf of itself and each Purchaser Indemnitee
that, other than (i) for Actions seeking specific performance of the obligations
under this Agreement; (ii) if applicable, for Actions to recover any Transaction
Expenses or (iii) in the case of a breach or violation of this Agreement by the
Company which has resulted from either (A) intentional fraud or (B) a deliberate
act or failure to act with actual knowledge that the act or failure to act
constituted or would result in a breach or violation, in each case, the sole and
exclusive remedy of the Purchaser and the Purchaser Indemnitees with respect to
any and all claims relating to this Agreement shall be pursuant to the
indemnification provisions (including the limitations thereof) set forth in this
Section 7.

 

8. Revocability; Binding Effect. The subscription hereunder may be revoked, in
whole or in part, prior to the Initial Closing or any Subsequent Closing, as
applicable, in the sole discretion of the Purchaser, for any reason or no
reason, provided that written notice of revocation is sent and is received by
the Company or a Placement Agent at least two (2) Business Days prior to the
Initial Closing Date or the applicable Subsequent Closing Date. The Purchaser
hereby acknowledges and agrees that this Agreement shall survive the death or
disability of the Purchaser and shall be binding upon and inure to the benefit
of the parties and their heirs, executors, administrators, successors, legal
representatives and permitted assigns. If the Purchaser is more than one person,
the obligations of the Purchaser hereunder shall be joint and several and the
agreements, representations, warranties and acknowledgments herein shall be
deemed to be made by and be binding upon each such person and such person’s
heirs, executors, administrators, successors, legal representatives and
permitted assigns.

 

9. Miscellaneous.

 

(a) Modification. This Agreement shall not be amended, modified or waived except
by an instrument in writing signed by the Company and the holders of at least a
majority of the Shares and Other Shares; provided that this Agreement may not be
amended and the observance of any term hereof may not be waived with respect to
any Purchaser without the written consent of such Purchaser if such amendment or
waiver on its face materially and adversely affects the rights of such Purchaser
under this Agreement in a manner that is different than the other Purchasers.
Any amendment, modification or waiver effected in accordance with this Section
9(a) shall be binding upon the Purchaser and each transferee of the Shares, each
future holder of all such Shares, and the Company, its successors and assigns.

 

(b) Third-Party Beneficiary. The Placement Agents shall be express third party
beneficiaries of the representations and warranties of the Company and the
Purchaser included in Sections 3 and 4 of this Agreement. This Agreement is
intended for the benefit of the parties hereto and their respective successors
and permitted assigns and is not for the benefit of, nor may any provision
hereof be enforced by, any other person, except as otherwise set forth in
Section 7 and this Section 9(b).

 



32

 

 

(c) Notices. Any notice, consents, waivers or other communication required or
permitted to be given hereunder shall be in writing and will be deemed to have
been delivered: (i) upon receipt, when personally delivered; (ii) upon receipt
when sent by certified mail, return receipt requested, postage prepaid; (iii)
upon receipt, when sent by facsimile (provided confirmation of transmission is
mechanically or electronically generated and kept on file by the sending party;
(iv) when sent, if by e-mail (provided that such sent e-mail is kept on file
(whether electronically or otherwise) by the sending party and the sending party
does not receive an automatically generated message from the recipient’s e- mail
server that such e-mail could not be delivered to such recipient); or (v) one
(1) Business Day after deposit with a nationally recognized overnight courier
service with next day delivery specified, in each case, properly addressed to
the party to receive the same. The addresses, facsimile numbers and email
addresses for such communications shall be:

 

(i) if to the Company, at

 

Malo Holdings Corporation (to be renamed Augmedix, Inc.)

2255 Glades Road, Suite 324A

Boca Raton, Florida 33431

Attention: [*]

Email: [*]

 

with copies (which shall not constitute notice) to:

 

Sichenzia Ross Ference LLP

1185 Avenue of the Americas

New York, NY 10036

Attention: [*]

Facsimile: [*]

E-mail: [*]

 

and

 

Fenwick & West LLP

902 Broadway

New York, NY 10010

Attention: [*]

Email: [*]

 

or

 

(ii) if to the Purchasers, at the address set forth on each such Omnibus
Signature Page hereof

 

(or, in either case, to such other address as the party shall have furnished in
writing in accordance with the provisions of this Section).

 

(d) Assignability. This Agreement and the rights, interests and obligations
hereunder are not transferable or assignable by the Purchaser (including, for
the avoidance of doubt, any Significant Purchaser), other than an assignment of
the rights, interests and obligations hereunder in connection with any transfer
of the Shares by a Purchaser to a Permitted Assignee (as such term is defined in
the Registration Rights Agreement). For the avoidance of doubt, nothing in this
Section 9(d) is intended to, or shall have the effect of, restricting or
otherwise impairing any transfer of the Shares by the Purchaser.

 



33

 

 

(e) Applicable Law. This Agreement and the other Transaction Documents and the
transactions contemplated hereby and thereby shall be governed by and construed
in accordance with the Laws of the State of New York, without reference to the
principles thereof relating to the conflict of Laws. Any litigation based
hereon, or arising out of, under or in connection with, this Agreement or any
other Transaction Document or the transactions contemplated hereby or thereby
shall be brought and maintained exclusively in the United States District Court
for the Southern District of New York or the circuit court for New York County,
New York. Each party irrevocably consents to the service of process of any of
the aforementioned courts in any such suit, action or proceeding by the mailing
of copies thereof by registered or certified mail, postage prepaid, return
receipt requested, to such party's address set forth in Section 9(c), such
service to become effective ten (10) days after such mailing.

 

(f) WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES ALL RIGHT
TO TRIAL BY JURY IN ANY ACTION OR COUNTERCLAIM (WHETHER BASED ON CONTRACT, TORT
OR OTHERWISE) ARISING OUT OF OR RELATING TO THIS AGREEMENT, ANY OTHER
TRANSACTION DOCUMENT, THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY OR THE
ACTIONS OF SUCH PARTY IN THE NEGOTIATION, ADMINISTRATION, PERFORMANCE AND
ENFORCEMENT HEREOF.

 

(g) Form D; Blue Sky Qualification. The Company agrees to timely file a Form D
with respect to the Shares and to provide a copy thereof, promptly upon request
of the Purchaser. The Company shall take such action as the Company shall
reasonably determine is necessary in order to obtain an exemption for, or to
qualify the Shares for, sale to the Purchaser at such Closing under applicable
securities or “Blue Sky” laws of the states of the United States, and shall
provide evidence of such actions promptly upon request of the Purchaser.

 

(h) Use of Pronouns. All pronouns and any variations thereof used herein shall
be deemed to refer to the masculine, feminine, neuter, singular or plural as the
identity of the person or persons referred to may require.

 

(i) Securities Law Disclosure; Publicity. By 9:00 a.m., New York City time, on
the trading day immediately following the Initial Closing, the Company shall
issue a press release (the “Press Release”) disclosing all material terms of the
Offering. The Company will also file the Super 8-K (and including as exhibits to
such Super 8-K, the material Transaction Documents (including, without
limitation, this Agreement and the Registration Rights Agreement)) as soon as
practicable following the closing date of the Merger but in no event more than
four (4) Business Days following the closing date of the Merger. Notwithstanding
the foregoing, the Company shall not publicly disclose the name of the Purchaser
or an Affiliate of the Purchaser, or include the name of the Purchaser or an
Affiliate of the Purchaser in any press release or filing with the SEC (other
than the Registration Statement) or any regulatory agency or principal trading
market, without the prior written consent of the Purchaser, except (i) as
required by federal securities Law in connection with (A) any registration
statement contemplated by the Registration Rights Agreement and (B) the filing
of final Transaction Documents with the SEC or (ii) to the extent such
disclosure is required by applicable Law, request of the staff of the SEC or of
any regulatory agency or principal trading market regulations, in which case the
Company shall provide the Purchaser with prior written notice of such disclosure
permitted under this sub-clause (ii). From and after the filing of the Super
8-K, no Purchaser shall be in possession of any material, non-public information
received from the Company or any of its respective officers, directors,
employees or agents or any other person acting on its behalf in connection with
the Offering that is not disclosed in the Super 8-K unless the Purchaser shall
have executed a written agreement with the Company regarding the confidentiality
and use of such information or is otherwise subject to confidentiality
restrictions. The Purchaser, severally and not jointly with the Other
Purchasers, covenants that until such time as the transactions contemplated by
this Agreement are publicly disclosed by the Company as described in this
Section 9(i), the Purchaser will maintain the confidentiality of all disclosures
made to it in connection with such transactions (including the existence and
terms of such transactions), except to the extent such disclosure (x) is made to
the Purchaser Parties in connection with the transactions contemplated hereby or
(y) is required by applicable Law. In addition, the Purchaser acknowledges that
it is aware that United States securities laws may restrict persons who have
material, non-public information about a company from purchasing or selling any
securities of such company while in possession of such information. The
provisions of this Section 9(i) are in addition to and not in replacement of any
other confidentiality agreement, if any, between the Company and the Purchaser.

 



34

 

 

(j) Entire Agreement. This Agreement, together with the Registration Rights
Agreement and each other Transaction Document, and all exhibits, schedules and
attachments hereto and thereto, including the Disclosure Schedule and any
confidentiality agreement between the Purchaser and the Company, constitute the
entire agreement between the Purchaser and the Company with respect to the
Offering and supersede all prior oral or written agreements and understandings,
if any, relating to the subject matter hereof.

 

(k) Share Certificates. If the Shares are certificated and any certificate or
instrument evidencing any Shares is mutilated, lost, stolen or destroyed, the
Company shall issue or cause to be issued in exchange and substitution for and
upon cancellation thereof, or in lieu of and substitution therefor, a new
certificate or instrument, but only upon receipt of evidence reasonably
satisfactory to the Company and the Company’s transfer agent of such loss, theft
or destruction and the execution by the holder thereof of a customary lost
certificate affidavit of that fact and an agreement to indemnify and hold
harmless the Company and its transfer agent for any losses in connection
therewith or, if required by such transfer agent, a bond in such form and amount
as is required by the transfer agent. The applicants for a new certificate or
instrument under such circumstances shall also pay any reasonable third-party
costs associated with the issuance of such replacement Shares. If a replacement
certificate or instrument evidencing any Shares is requested due to a mutilation
thereof, the Company may require delivery of such mutilated certificate or
instrument as a condition precedent to any issuance of a replacement.

 

(l) Expenses. Each of the parties hereto shall pay its own fees and expenses
(including the fees of any attorneys, accountants, appraisers or others engaged
by such party) in connection with this Agreement and the transactions
contemplated hereby, whether or not the transactions contemplated hereby are
consummated. Without limiting the foregoing, the Company shall pay all Transfer
Agent fees, stamp taxes and other Taxes and duties levied in connection with the
sale and issuance of the Offering, and the Company shall file all necessary Tax
Returns and other documentation with respect to such fees, Taxes and duties, and
the Company shall pay all fees and expenses of its counsel in connection with
the issuance of any opinion required by Section 6(k) above and of any opinion to
the Transfer Agent for the removal of any legend on the Shares.

 

(m) Counterparts. This Agreement may be executed in two or more counterparts,
each of which shall be deemed an original but all of which together shall
constitute one and the same instrument. The exchange of copies of this Agreement
and of signature pages that contain copies of an executed signature page such as
in .pdf format shall constitute effective execution and delivery of this
Agreement as to the parties and may be used in lieu of the original Agreement
for all purposes. Signatures of the parties transmitted by facsimile or by
e-mail of a document in .pdf format shall be deemed to be their original
signatures for all purposes.

 



35

 

 

(n) Severability. Each provision of this Agreement shall be considered separable
and, if for any reason any provision or provisions hereof are determined to be
invalid or contrary to applicable Law, such invalid or contrary provision shall
be replaced with a valid provision that as closely as possible reflects the
parties’ intent with respect thereto, and invalidity or illegality shall not
impair the operation of or affect the remaining portions of this Agreement.

 

(o) Headings. Paragraph titles are for descriptive purposes only and shall not
control or alter the meaning of this Agreement as set forth in the text.

 

(p) Multiple Closings. The Purchaser understands and acknowledges that there may
be multiple Closings for the Offering.

 

(q) Additional Information; Further Assurances. The Purchaser hereby agrees to
furnish the Company such other information as the Company may reasonably request
prior to the applicable Closing with respect to its subscription hereunder. Each
party hereto shall do and perform, or cause to be done and performed, all such
further acts and things, and shall execute and deliver all such other
agreements, certificates, instruments and documents, as the other party hereto
may reasonably request in order to effect the transactions contemplated hereby
and to accomplish the purposes of this Agreement and the consummation of the
transactions contemplated hereby.

 

(r) Survival. The parties, agree that, if the Closing occurs, the
representations and warranties of the Company and each Purchaser contained in
this Agreement shall survive the execution and delivery of this Agreement for a
period of one (1) year from the Initial Closing Date and shall in no way be
affected by any investigation or knowledge of the subject matter thereof made by
or on behalf of the Purchaser or the Company. The covenants and agreements
contained in this Agreement (including the covenants and agreements set forth in
Section 7 hereof) shall survive the Closing and delivery of the Shares in
accordance with their terms or, if no term is specified, such covenants and
agreements shall survive indefinitely. Notwithstanding anything herein to the
contrary, in no event shall the Purchaser have any liability to the Company or
to any other person in connection with the Offering other than pursuant to this
Agreement.

 

(s) Omnibus Signature Page. This Agreement is intended to be read and construed
in conjunction with the Registration Rights Agreement. Accordingly, pursuant to
the terms and conditions of this Agreement and the Registration Rights
Agreement, it is hereby agreed that the execution by the Purchaser of this
Agreement, in the place set forth on the Omnibus Signature Page below, shall
constitute agreement to be bound by the terms and conditions hereof and the
terms and conditions of the Registration Rights Agreement, with the same effect
as if each of such separate but related agreement were separately signed.

 

(t) Public Disclosure. Neither the Purchaser nor any officer, manager, director,
member, partner, stockholder, employee, Affiliate, Affiliated person or entity
of the Purchaser shall make or issue any press releases or otherwise make any
public statements or make any disclosures to any third person or entity with
respect to the transactions contemplated herein and will not make or issue any
press releases or otherwise make any public statements of any nature whatsoever
with respect to the Company without the Company’s express prior approval (which
may be withheld in the Company’s sole discretion), except to the extent such
disclosure is required by Law, request of the staff of the SEC or of any
regulatory agency or principal trading market regulations.

 



36

 

 

(u) Potential Conflicts. The Placement Agents, their sub-agents, legal counsel
to the Company, the Placement Agents or Augmedix and/or their respective
Affiliates, principals, representatives or employees may now or hereafter own
shares of the Company.

 

(v) Independent Nature of the Purchaser’s Obligations and Rights. For avoidance
of doubt, the obligations of the Purchaser under this Agreement, the other
Transaction Documents and any other agreements delivered in connection herewith
are several and not joint with the obligations of any Other Purchaser in
connection with the Offering, and the Purchaser shall not be responsible in any
way for the performance of the obligations of any Other Purchaser in connection
with the Offering. Nothing contained herein and no action taken by the Purchaser
shall be deemed to constitute the Purchaser as a partnership, an association, a
joint venture, or any other kind of entity, or create a presumption that the
Purchaser is in any way acting in concert or as a group with any Other Purchaser
in connection with the Offering with respect to such obligations or the
transactions contemplated by this Agreement or any other Transaction Document or
any Other Subscription Agreement. Except as specifically set forth herein, the
Purchaser shall be entitled to independently protect and enforce its rights,
including without limitation the rights arising out of this Agreement, and it
shall not be necessary for any other party to be joined as an additional party
in any proceeding for such purpose.

 

(w) Waiver of Conflicts. Each party to this Agreement acknowledges that each of
Sichenzia Ross Ference LLP, counsel to the Company prior to the Merger, Fenwick
& West LLP, counsel to Augmedix, and the Company post-Merger, Mintz, Levin,
Cohn, Ferris, Glovsky and Popeo, P.C., counsel to the Placement Agents, may have
in the past performed and may continue to or in the future perform legal
services for certain of the Purchasers in matters unrelated to the transactions
described in this Agreement, including financings and other matters.
Accordingly, each party to this Agreement hereby (a) acknowledges that they have
had an opportunity to ask for information relevant to this disclosure; (b)
acknowledges that Sichenzia Ross Ference LLP, Fenwick & West LLP and Mintz,
Levin, Cohn, Ferris, Glovsky and Popeo, P.C. represented the Company, Augmedix
and the Placement Agents, respectively, in the transaction contemplated by this
Agreement and has not represented any individual Purchaser in connection with
such transaction; and (c) gives its informed consent to Sichenzia Ross Ference
LLP’s, Fenwick & West LLP’s and Mintz, Levin, Cohn, Ferris, Glovsky and Popeo,
P.C.’s representation of certain of the Purchasers in such unrelated matters and
to Sichenzia Ross Ference LLP’s, Fenwick & West LLP’s and Mintz, Levin, Cohn,
Ferris, Glovsky and Popeo, P.C.’s representation of the Company, Augmedix and
the Placement Agents, respectively, in connection with this Agreement and the
transactions contemplated hereby. Further, each party to this Agreement hereby
acknowledges that Fenwick & West LLP anticipates that it will advise the Company
following the Merger.

 

(x) Adjustments. In the event of any stock split, subdivision, dividend or
distribution payable in shares of Common Stock (or other securities or rights
convertible into, or entitling the holder thereof to receive directly or
indirectly shares of Common Stock), combination or other similar
recapitalization or event occurring after the date hereof, each reference in any
Transaction Document to a number of Shares or the Per Share Purchase Price shall
be deemed to be amended to appropriately account for such event.

 

37

 

 

(y) Remedies. The parties hereto agree that irreparable damage would occur in
the event that any of the provisions of this Agreement were not performed by
them in accordance with the terms hereof and that each party hereto may be
entitled to seek protective orders, injunctive relief and other remedies
available at Law or in equity (including, without limitation, seeking specific
performance or rescission of purchases, sales and other transfers). The parties
hereto agree not to raise any objections to the availability of the equitable
remedy of specific performance to prevent or restrain breaches of this Agreement
by the Purchaser or the Company, as applicable, and to specifically enforce the
terms and provisions of this Agreement to prevent breaches or threatened
breaches of, or to enforce compliance with, the respective covenants and
obligations of the Purchaser and the Company, as applicable, under this
Agreement all in accordance with the terms of this Section 9(z). Neither the
Purchaser nor the Company, as applicable, shall be required to provide any bond
or other security in connection with seeking an injunction or injunctions to
prevent breaches of this Agreement and to enforce specifically the terms and
provisions of this Agreement, all in accordance with the terms of this Section
9(z).

 

(z) Recourse. Notwithstanding anything that may be expressed or implied in this
Agreement or in any other Transaction Document, and notwithstanding the fact
that the Purchaser may be partnerships or limited liability companies, the
Company hereto covenants, agrees and acknowledges that no recourse under this
Agreement or any Transaction Document shall be had against any the Purchaser’s
future, present or former Affiliates, or the Purchaser’s or its Affiliates’
respective future, present or former officers, directors, managers, employees,
partners, equityholders, controlling persons, members, agents, attorneys,
representatives, successors or permitted assigns (the “Purchaser Parties”)
(other than the Purchaser and its successors and Permitted Assignees under this
Agreement), whether by the enforcement of any assessment or by any legal or
equitable proceeding, or by virtue of any applicable Law, it being expressly
agreed and acknowledged that no personal liability whatsoever shall attach to,
be imposed on or otherwise be incurred by any of the Purchaser Parties, as such,
for any obligation or liability of any party under this Agreement or any other
Transaction Document for any claim based on, in respect of or by reason of such
obligations or liabilities or their creation; provided, however, nothing in this
Section 9(aa) shall relieve or otherwise limit the liability of the Purchaser or
any of its successors or Permitted Assignees, for any breach or violation of its
obligations under such agreements, documents or instruments. The liability
limitation provision in this Section 9(aa) shall survive termination of this
Agreement.

 

(aa) Use of Proceeds. The Company shall use the net proceeds from the Offering
for capital expenditures and for working capital and other general corporate
purposes.

 

[Signature page follows.]

 



38

 

 

IN WITNESS WHEREOF, the Company has duly executed this Agreement as of
the                          day of     , 2020.

  

  MALO HOLDINGS CORPORATION   (to be renamed “Augmedix, Inc.”)         By:
                       Name:   Title:       AUGMEDIX, INC.         By:     Name:
  Title:

 



 

 

 

How to subscribe for Shares in the private offering of MALO HOLDINGS CORPORATION

 

1.Date and Fill in the number of Shares being purchased and complete and sign
the Omnibus Signature Page.

 

2.Unless otherwise instructed by your broker representative or advisor:

 

●Initial the Accredited Investor Certification in the appropriate place or
places.

 

●Complete and sign the Investor Profile.

 

●Complete and sign the Anti-Money Laundering Information Form.

 

3.Complete and sign the Selling Securityholder Questionnaire

 

4.Fax or email all forms and then send all signed original documents to:

 

Stifel, Nicolaus & Co., Inc.

One Montgomery Street, Suite 3700

San Francisco, CA 94104

Attn:[*]

E-mail Address:[*]

Office Number:[*]

Mobile Number:[*]

 

5.If you are paying the Purchase Price by check, a certified or other bank check
for the exact dollar amount of the Purchase Price for the number of Shares you
are purchasing should be made payable to the order of “Delaware Trust Company,
as Escrow Agent for Augmedix, Inc., Acct. # 79-4244” and should be sent directly
to Delaware Trust Company, 251 Little Falls Drive, Wilmington, Delaware 19808,
Wilmington, DE 19808, Attn: Alan R. Halpern.



 

Checks take up to 5 business days to clear. A check must be received by the
Escrow Agent at least 6 business days before the closing date.

 

6.If you are paying the Purchase Price by wire transfer, you should send a wire
transfer for the exact dollar amount of the Purchase Price for the number of
Shares you are purchasing according to the following instructions:

 

Bank: [*]   [*]   [*] ABA Routing #: [*] SWIFT CODE: [*] Account Name: [*]
Account #: [*] Reference: [*]   [INSERT PURCHASER’S NAME]” Delaware Trust
Contact: [*]

 

Thank you for your interest.

 



 

 

 

MALO HOLDINGS CORPORATION (to be renamed “Augmedix, Inc.”)

OMNIBUS SIGNATURE PAGE TO

SUBSCRIPTION AGREEMENT AND REGISTRATION RIGHTS AGREEMENT

 

The undersigned, desiring to: (i) enter into the Subscription Agreement, dated
as of                           , 2020 (the “Subscription Agreement”), between
the undersigned, Malo Holdings Corporation (to be renamed “Augmedix, Inc.”), a
Delaware corporation (the “Company”), and the other parties thereto, in or
substantially in the form furnished to the undersigned, (ii) enter into the
Registration Rights Agreement (the “Registration Rights Agreement”), among the
undersigned, the Company and the other parties thereto, in or substantially in
the form furnished to the undersigned, and (iii) purchase the Shares of the
Company’s securities as set forth in the Subscription Agreement and below,
hereby agrees to purchase such Shares from the Company and further agrees to
join the Subscription Agreement and the Registration Rights Agreement as a party
thereto, with all the rights and privileges appertaining thereto, and to be
bound in all respects by the terms and conditions thereof. The undersigned
specifically acknowledges having read the representations section in the
Subscription Agreement entitled “Representations and Warranties of the
Purchaser” and hereby represents that the statements contained therein are
complete and accurate with respect to the undersigned as a Purchaser.

 

IN WITNESS WHEREOF, the Purchaser hereby executes the Subscription Agreement and
the Registration Rights Agreement.

 

Dated:            , 2020

 



  ×   $3.00 = $   Number of Shares   Purchase Price per Share   Total Purchase
Price  

 

PURCHASER (individual)   PURCHASER (entity)             Signature   Name of
Entity                          By:   Print Name     Signature

 

    Print Name:         



Signature (if Joint Tenants or Tenants in Common)   Title:                 
Address of Principal Residence:   Address of Executive Offices:                
 

 

Social Security Number(s):   IRS Tax Identification Number:            
Telephone Number:   Telephone Number:             Facsimile Number:   Facsimile
Number:             E-mail Address:   E-mail Address:      

 



 



1Will reflect the Closing Date. Not to be completed by Subscriber.

 

 

 

 

MALO HOLDINGS CORPORATION (TO BE RENAMED “AUGMEDIX, INC.”)

ACCREDITED INVESTOR CERTIFICATION

For Individual Investors Only

(all Individual Investors must INITIAL where appropriate):

 

Initial ______ I have a net worth of at least US$1 million either individually
or through aggregating my individual holdings and those in which I have a joint,
community property or other similar shared ownership interest with my spouse.
(For purposes of calculating your net worth under this paragraph, (a) your
primary residence shall not be included as an asset; (b) indebtedness secured by
your primary residence, up to the estimated fair market value of your primary
residence at the time of your purchase of the securities, shall not be included
as a liability (except that if the amount of such indebtedness outstanding at
the time of your purchase of the securities exceeds the amount outstanding 60
days before such time, other than as a result of the acquisition of your primary
residence, the amount of such excess shall be included as a liability); and (c)
indebtedness that is secured by your primary residence in excess of the
estimated fair market value of your primary residence at the time of your
purchase of the securities shall be included as a liability.)



Initial ______ I have had an annual gross income for the past two years of at
least US$200,000 (or US$300,000 jointly with my spouse) and expect my income (or
joint income, as appropriate) to reach the same level in the current year.
Initial ______ I am a director or executive officer of the Augmedix, Inc. or
Malo Holdings Corporation

 

For Non-Individual Investors (Entities)

(all Non-Individual Investors must INITIAL where appropriate):

 

Initial ______ The investor certifies that it is a partnership, corporation,
limited liability company or business trust that is 100% owned by persons who
meet at least one of the criteria for Individual Investors set forth above (in
which case each such person must complete the Accreditor Investor Certification
for Individuals above as well the remainder of this questionnaire). Initial
______ The investor certifies that it is a partnership, corporation, limited
liability company or business trust that has total assets of at least US$5
million and was not formed for the purpose of investing the Company. Initial
______ The investor certifies that it is an employee benefit plan whose
investment decision is made by a plan fiduciary (as defined in ERISA § 3(21))
that is a bank, savings and loan association, insurance company or registered
investment advisor. Initial ______ The investor certifies that it is an employee
benefit plan whose total assets exceed US$5,000,000 as of the date of this
Agreement. Initial ______ The undersigned certifies that it is a self-directed
employee benefit plan whose investment decisions are made solely by persons who
meet at least one of the criteria for Individual Investors. Initial ______ The
investor certifies that it is a U.S. bank as defined in Section 3(a)(2) of the
Securities Act, or any U.S. savings and loan association or other similar U.S.
institution as defined in Section 3(a)(5) of the Securities Act acting in its
individual or fiduciary capacity. Initial ______ The undersigned certifies that
it is a broker-dealer registered pursuant to Section 15 of the Securities
Exchange Act of 1934. Initial ______ The investor certifies that it is an
organization described in Section 501(c)(3) of the Internal Revenue Code with
total assets exceeding US$5,000,000 and not formed for the specific purpose of
investing in the Company. Initial ______ The investor certifies that it is a
trust with total assets of at least US$5,000,000, not formed for the specific
purpose of investing in the Company, and whose purchase is directed by a person
with such knowledge and experience in financial and business matters that such
person is capable of evaluating the merits and risks of the prospective
investment. Initial ______ The investor certifies that it is a plan established
and maintained by a state or its political subdivisions, or any agency or
instrumentality thereof, for the benefit of its employees, and which has total
assets in excess of US$5,000,000. Initial ______ The investor certifies that it
is an insurance company as defined in Section 2(a)(13) of the Securities Act of
1933, or a registered investment company.

 

 

 

MALO HOLDINGS CORPORATION (TO BE RENAMED “AUGMEDIX, INC.”)

 

Investor Profile

(Must be completed by Investor)

 

Section A - Personal Investor Information

 

Investor Name(s):   

 

Individual executing Profile or Trustee:   

 

Social Security Numbers / Federal I.D. Number:   

 

Date of Birth:     Marital Status:  



Joint Party Date of Birth:     Investment Experience (Years):                

Annual Income:     Liquid Net Worth:  

Net Worth*:      

 

Tax Bracket: _____ 15% or below _____ 25% - 27.5% _____ Over 27.5%

 

Home Street Address:  

 

Home City, State & Zip Code:  

 

Home Phone:   Home Fax:    Home Email:   

 

Employer:  

 

Employer Street Address:  

 

Employer City, State & Zip Code:  

 

Bus. Phone:   Bus. Fax:    Bus. Email:   

 

Nature of Business (type of sector or industry):   Title/Position:   

 

Outside Broker/Dealer:     

 

Section B –Form of Payment – Check or Wire Transfer

 

____ Check payable to Delaware Trust Company, as Escrow Agent for Augmedix,
Inc., Acct #79-4244

____ Wire funds from my outside account according to instructions of the
Subscription Agreement. 

____ The funds for this investment are rolled over, tax deferred from __________
within the allowed 60 day window.

 

Please check if you are a FINRA member or affiliate of a FINRA member firm: ____

 

 

      Investor Signature   Date

 

*For purposes of calculating your net worth in this form, (a) your primary
residence shall not be included as an asset; (b) indebtedness secured by your
primary residence, up to the estimated fair market value of your primary
residence at the time of your purchase of the securities, shall not be included
as a liability (except that if the amount of such indebtedness outstanding at
the time of your purchase of the securities exceeds the amount outstanding 60
days before such time, other than as a result of the acquisition of your primary
residence, the amount of such excess shall be included as a liability); and (c)
indebtedness that is secured by your primary residence in excess of the
estimated fair market value of your primary residence at the time of your
purchase of the securities shall be included as a liability.

 

 

 

 

ANTI MONEY LAUNDERING REQUIREMENTS

 

The USA PATRIOT Act

 

The USA PATRIOT Act is designed to detect, deter, and punish terrorists in the
United States and abroad. The Act imposes new anti-money laundering requirements
on brokerage firms and financial institutions. Since April 24, 2002 all
brokerage firms have been required to have new, comprehensive anti-money
laundering programs.

 

To help you understand these efforts, we want to provide you with some
information about money laundering and our steps to implement the USA PATRIOT
Act.

 

What is money laundering?

 

Money laundering is the process of disguising illegally obtained money so that
the funds appear to come from legitimate sources or activities. Money laundering
occurs in connection with a wide variety of crimes, including illegal arms
sales, drug trafficking, robbery, fraud, racketeering, and terrorism.

 

How big is the problem and why is it important?

 

The use of the U.S. financial system by criminals to facilitate terrorism or
other crimes could well taint our financial markets. According to the U.S. State
Department, one recent estimate puts the amount of worldwide money laundering
activity at $1 trillion a year.

 

What are we required to do to eliminate money laundering?

 

Under rules required by the USA PATRIOT Act, our anti-money laundering program
must designate a special compliance officer, set up employee training, conduct
independent audits, and establish policies and procedures to detect and report
suspicious transaction and ensure compliance with such laws. As part of our
required program, we may ask you to provide various identification documents or
other information. Until you provide the information or documents we need, we
may not be able to effect any transactions for you.

 

 

 

ANTI-MONEY LAUNDERING INFORMATION FORM

 

The following is required in accordance with the AML provision of the USA
PATRIOT ACT.

 

(Please fill out and return with requested documentation.)

 

INVESTOR NAME:           LEGAL ADDRESS:                 SSN# or TAX ID#     OF
INVESTOR:           YEARLY INCOME:           NET WORTH:    *

 

* For purposes of calculating your net worth in this form, (a) your primary
residence shall not be included as an asset; (b) indebtedness secured by your
primary residence, up to the estimated fair market value of your primary
residence at the time of your purchase of the securities, shall not be included
as a liability (except that if the amount of such indebtedness outstanding at
the time of your purchase of the securities exceeds the amount outstanding 60
days before such time, other than as a result of the acquisition of your primary
residence, the amount of such excess shall be included as a liability); and (c)
indebtedness that is secured by your primary residence in excess of the
estimated fair market value of your primary residence at the time of your
purchase of the securities shall be included as a liability.

 

INVESTMENT OBJECTIVE(S) FOR ALL INVESTORS:     

 

ADDRESS OF BUSINESS OR OF EMPLOYER:                   

 

FOR INVESTORS WHO ARE INDIVIDUALS: AGE:     

 

FOR INVESTORS WHO ARE INDIVIDUALS: OCCUPATION:     

 

FOR INVESTORS WHO ARE ENTITIES: Business Sector/Industry):    

 

BANK SECRECY ACT (BSA) REQUIREMENT

 

Identify and complete for each of the 25% or more beneficial owner(s) of the
entity as defined below:1

 

Name:    Percent of Ownership:     

 

Home Address (No PO Box):     

 

Phone Number:    Email Address:    

 

Title (if applicable):      

 

Social Security Number:    Date of Birth:    

 

Please provide documents to verify the identity of the beneficial owner(s),
including a current valid issued government id for each beneficial owner
identified above.

 



 

 

1Beneficial Owner: each individual, if any, who directly or indirectly, through
any contract, arrangement, understanding, relationship or otherwise owns 25% or
more of the equity interests of a legal entity investor: (A) a single individual
with significant responsibility to control, manage or direct a legal entity
investor, including, (i) an executive officer or senior manager (e.g. Chief
Executive Officer, Chief Financial Officer, Chief Operating Officer, Managing
Member, General Partner, President, Vice President or Treasurer) or (ii) any
other individual who regularly performs similar functions or (B) if a trust owns
directly or indirectly, through any contract, arrangement, understanding,
relationship or otherwise, 25% or more of the equity interests of a legal entity
investor, the beneficial owner shall mean the trustee. It is the ultimate
beneficial owner(s) that must be identified and not nominees.

 

 

 

 

IDENTIFICATION & DOCUMENTATION AND SOURCE OF FUNDS:

 

1.Please submit a copy of non-expired identification for the authorized
signatory(ies) on the investment documents, showing name, date of birth, address
and signature. The address shown on the identification document MUST match the
Investor’s address shown on the Investor Signature Page.



 

Current Driver’s License  or Valid Passport
(Circle one or more) or Identity Card

 

2.If the Investor is a corporation, limited liability company, trust or other
type of entity, please submit the following requisite documents: (i) Articles of
Incorporation, By-Laws, Certificate of Formation, Operating Agreement, Trust or
other similar documents for the type of entity; and (ii) Corporate Resolution or
power of attorney or other similar document granting authority to signatory(ies)
and designating that they are permitted to make the proposed investment.

 

3.Please advise where the funds were derived from to make the proposed
investment:

 

Investments Savings Proceeds of Sale Other ________

(Circle one or more)

 

Signature:    

Print Name:    

Title (if applicable):    

Date:    

 



 

 

 

DISCLOSURE SCHEDULE

 

[____________], 2020

 

 

 

 

EXHIBIT A

 

Form of Registration Rights Agreement

 

 

 



 

 